Ex. 10.2


** Portions of this exhibit have been omitted pursuant to Rule 601(b)(10) of
Regulation S-K. The omitted information is not material and would likely cause
competitive harm to the registrant if publicly disclosed.



--------------------------------------------------------------------------------



AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
by and among
WHITE EAGLE ASSET PORTFOLIO, LP,
WHITE EAGLE GENERAL PARTNER, LLC,
PALOMINO JV GP LIMITED
and
THE LIMITED PARTNERS HERETO









--------------------------------------------------------------------------------









--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page


ARTICLE I DEFINITIONS
2


Section 1.1
Definitions
2


Section 1.2
Interpretative Matters
15


ARTICLE II ORGANIZATIONAL MATTERS
16


Section 2.1
Continuation of the Partnership
17


Section 2.2
Tax Treatment
17


Section 2.3
Name of the Partnership
17


Section 2.4
Term
17


Section 2.5
Principal Place of Business
17


Section 2.6
Registered Office and Agent
18


Section 2.7
Names and Addresses of the Limited Partners
18


Section 2.8
Treatment of Interest
18


Section 2.9
Interest Certificates
18


Section 2.10
Purposes
18


Section 2.11
Limits on Powers of the General Partner; Special Purpose Entity/ Separateness.
19


Section 2.12
Capital Contributions; Percentage Interests
22


Section 2.13
Books and Records
22


Section 2.14
Accounting and Fiscal Year
23


ARTICLE III EXPENSES; DISTRIBUTIONS
23


Section 3.1
Expenses
23


Section 3.2
Distributions
24


ARTICLE IV MANAGEMENT OF PARTNERSHIP; RIGHTS AND DUTIES OF PARTNERS
27


Section 4.1
Management Authority; Rights and Obligations of the General Partner
27


Section 4.2
Power and Authority of Partners
29


Section 4.3
Rights and Obligations of the General Partner
29


Section 4.4
Rights and Obligations of the Limited Partners
30


Section 4.5
Corporate Opportunities
31


Section 4.6
Investment Representations of Limited Partners
31


Section 4.7
Information and Access Rights.
32


Section 4.8
Irish Tax Status Representation of Class A Limited Partner
33


ARTICLE V TRANSFERS OF PARTNERSHIP INTERESTS
33


Section 5.1
Transfers Generally
33


Section 5.2
Further Restrictions on Transfer
33


Section 5.3
Substituted Limited Partners
34


ARTICLE VI AMENDMENTS; MEETINGS
35


Section 6.1
Amendments to be Adopted Solely by the General Partner
35


Section 6.2
Other Amendments
36


Section 6.3
Amendments not Allowable
36







--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


Section 6.4
Meetings of the Partners.
36


ARTICLE VII DISSOLUTION AND LIQUIDATION
37


Section 7.1
Causes
37


Section 7.2
Notice of Dissolution
37


Section 7.3
Liquidation
38


Section 7.4
Termination of Partnership
39


Section 7.5
Return of Capital
39


Section 7.6
HSR Act
39


ARTICLE VIII ALLOCATIONS AND TAX MATTERS
39


Section 8.1
Allocation of Net Income and Net Losses
39


Section 8.2
Special Allocations
39


Section 8.3
Loss Limitation
41


Section 8.4
Curative Allocations
41


Section 8.5
Tax Allocations
42


Section 8.6
Partnership Audits
42


Section 8.7
Withholding and other Taxes
43


ARTICLE IX INDEMNIFICATION
 
45


Section 9.1
Indemnification
45


Section 9.2
Insurance
47


Section 9.3
Merger or Consolidation; Other Enterprises
47


ARTICLE X MISCELLANEOUS
 
47


Section 10.1
Waiver of Partition; Nature of Interest
47


Section 10.2
Confidentiality.
48


Section 10.3
Benefits of Agreement; No Third-Party Rights
49


Section 10.4
Severability of Provisions
49


Section 10.5
Entire Agreement
49


Section 10.6
Binding Agreement
49


Section 10.7
Governing Law; Jurisdiction; Waiver of Jury Trial
49


Section 10.8
Counterparts
50


Section 10.9
Notices
50


Section 10.10
Further Assurances
50


 
 
 







--------------------------------------------------------------------------------






WHITE EAGLE ASSET PORTFOLIO, LP
AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
This Amended and Restated Agreement of Limited Partnership (together with the
attached schedules, this “Agreement”) of White Eagle Asset Portfolio, LP (the
“Partnership”) is made, entered into and effective as of August 16, 2019 (the
“Effective Date”), by and among White Eagle General Partner, LLC, a Delaware
limited liability company, as the withdrawing general partner (the “Withdrawing
General Partner”), Palomino JV GP Limited, a Cayman limited company, as the new
general partner (the “New General Partner”), the party whose name and address
are set forth on Schedule A-1 hereto as the Class A Limited Partner, the party
whose name and address are set forth on Schedule B-1 hereto as the Class B
Limited Partner, the parties whose names and addresses are set forth on Schedule
D-1 hereto as Class D Limited Partners, and such other parties that are admitted
as limited partners in accordance with the terms hereof (each a “Limited
Partner,” and together with the New General Partner, the “Partners”).
PRELIMINARY STATEMENTS:
A.    White Eagle Asset Portfolio, LLC, a Delaware limited liability company was
formed on March 27, 2013. Effective May 16, 2014, White Eagle Asset Portfolio,
LLC was converted from a Delaware limited liability company into a Delaware
limited partnership pursuant to Section 17-217 of the Delaware Revised Uniform
Limited Partnership Act (6 Del. C. § 17-101 et seq.), as amended from time to
time (the “Act”).
B.    The Withdrawing General Partner and Markley Asset Portfolio, LLC
(“Markley”) entered into the Agreement of Limited Partnership of the Partnership
on May 16, 2014 (as amended, the “Initial Agreement”).
C.    The First Amendment to the Initial Agreement was executed on May 16, 2014,
reflecting an assignment by Markley of its entire ownership interest in the
Partnership to Lamington Road Limited, an Irish Section 110 company, which
subsequently changed its name to Lamington Road Designated Activity Company
(“Lamington Road”).
D.    On November 14, 2018, the Withdrawing General Partner and Lamington Road
filed voluntary petitions for relief under Chapter 11 of the United States
Bankruptcy Code (as amended from time to time, the “Bankruptcy Code”) in the
Bankruptcy Court, and on December 13, 2018, the Partnership filed a voluntary
petition for relief under Chapter 11 of the Code in the Bankruptcy Court
(together with the November 14, 2018 filings jointly administered under Case No
18-12808 (KG), the “Chapter 11 Cases”).
E.    The Partnership, Lamington Road, Emergent Capital, Inc., a Florida
corporation (“Parent”), the Class A Limited Partner and the Class D Limited
Partner entered into that certain Subscription Agreement, dated as of the date
hereof (the “Subscription Agreement”), pursuant to which, among other things,
the Class A Limited Partners and Class D Limited Partners purchased from the
Partnership the Purchased Interests (as defined in the Subscription Agreement).




--------------------------------------------------------------------------------





F.    The Class B Limited Partner has entered into that certain Pledge
Agreement, dated as of the date hereof, pursuant to which the Class B Limited
Partner has pledged its Partnership Units to secure certain of its obligations
as set forth therein (the “Pledge Agreement”).
G.    Lamington Road and the Partnership have entered into that certain
Assumption Agreement dated as of the date hereof (the “Assumption Agreement”),
pursuant to which Lamington Road agrees to assume all debts, obligations, claims
and liabilities, whether known or unknown, contingent or unliquidated, of and
against the Partnership or the Withdrawing General Partner as of the Effective
Date, including, but not limited to, the Withdrawing General Partner's
obligations under the Plan (collectively, the “White Eagle Liabilities”), and
the Bankruptcy Court entered the Approval Order approving the assumption of all
White Eagle Liabilities and the release of the Partnership from the White Eagle
Liabilities.
H.    The Withdrawing General Partner is resigning and withdrawing as general
partner of the Partnership and the Parties desire to appoint the New General
Partner as the general partner of the Partnership (from and after such
appointment, the “General Partner”).
I.    On the Effective Date, the Partnership, the General Partner and the
Manager have entered into that certain Management Agreement, setting forth the
terms and conditions pursuant to which the General Partner has delegated certain
of its management rights and obligations hereunder to the Manager (the
“Management Agreement”).
J.    The Partners desire to amend and restate the Initial Agreement to, among
other things, reflect the transactions set forth in the Subscription Agreement
and provide for the governance of the Partnership from and after the Effective
Date.
AGREEMENT:
In consideration of the foregoing and of the mutual promises of the parties
hereto, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree that the Initial Agreement is hereby amended and restated to read
in its entirety as follows:

Article I

DEFINITIONS

Section 1.1    Definitions. When used in this Agreement, the following terms
shall have the meanings set forth below:
“Act” has the meaning set forth for such term in the Preliminary Statements.
“Adjusted Capital Account Deficit” means the deficit balance, if any, in such
Partner’s Capital Account at the end of any Allocation Year, with the following
adjustments:
(a)    credit to such Capital Account any amount that such Partner is obligated
to restore under any provision of this Agreement or under U.S. Treasury
Regulations Section 1.704-1(b)(2)(ii)(c), as well as any addition thereto
pursuant to the penultimate sentences of U.S. Treasury Regulations Sections
1.704-2(g)(1) and 1.704-2(i)(5); and
(b)    debit to such Capital Account the items described in U.S. Treasury
Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).
This definition of Adjusted Capital Account Deficit is intended to comply with
the provisions of U.S. Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and
shall be interpreted consistently therewith.
“Advance Facility” means the facility under which the Class A Limited Partner or
its Affiliates from time to time advance to the Class B Limited Partner (or, as
a matter of convenience only, provides the proceeds of any such advance directly
to the Partnership on behalf of the Class B Limited Partner, provided that, for
the avoidance of doubt, any such advance distributed directly to the Partnership
shall not be deemed to be an incurrence of an obligation of the Partnership for
the repayment thereof) the portion of the Premium/Expense Reserve Account owed
by the Class B Limited Partner under this Agreement. “Advance Facility” may also
mean, as the context indicates, the aggregate amount owed by the Class B Limited
Partner to the Class A Limited Partner thereunder as a result of such advances.
“Affiliate” means, as to any Person, any other Person (i) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person, (ii) that directly or indirectly
beneficially owns or holds more than fifty percent (50%) of any class of voting
securities/equities of such Person, or (iii) fifty percent (50%) or more of the
voting securities/equities of which is directly or indirectly beneficially owned
or held by the Person in question. The term “control” as used in this definition
means the possession, directly or indirectly, of the power to direct or cause
direction of the management and policies of a Person, whether through the
ownership of voting securities/equities, by control, or otherwise.
“Agreement” means this Amended and Restated Agreement of Limited Partnership,
together with the attached exhibits, annexes and schedules, as from time to time
amended pursuant to ARTICLE VI.
“Allocation Schedule” has the meaning set forth for such term in the
Subscription Agreement.
“Allocation Year” means (i) the period commencing on the date hereof and ending
on December 31, 2019, (ii) any subsequent twelve (12) month period commencing on
January 1 and ending on December 31, or (iii) any portion of the period
described in clauses (i) or (ii) for which the Partnership is required to
allocate Net Income, Net Losses, and other items of Partnership income, gain,
loss, or deduction pursuant to ARTICLE VIII hereof.
“Approval Order” means the Order “(A) Authorizing the Sale of the Majority
Equity Interests in Debtors White Eagle Asset Portfolio, LP and White Eagle
General Partner, LLC Free and Clear of Liens, Claims, Encumbrances, and Other
Interests, (B) Authorizing Assumption and Payment of Liabilities of White Eagle
Asset Portfolio, LP and White Eagle General Partner, LLC by Debtor Lamington
Road Designated Activity Company, (C) Approving Bid Protections in Favor of the
Purchaser Support Parties, (D) Granting the Buyer and the Purchaser Support
Parties the Protections Afforded to a Good Faith Purchaser, and (E) Granting
Related Relief,” entered by the Bankruptcy Court in the Chapter 11 Cases on July
22, 2019 at D.I. 393.
“Assumption Agreement” has the meaning set forth for such term in the
Preliminary Statements.
“Bankruptcy” means, with respect to any Person, if such Person (i) makes an
assignment for the benefit of creditors, (ii) files a voluntary petition in
bankruptcy, (iii) is adjudged a bankrupt or insolvent, or has entered against it
an order for relief, in any bankruptcy or insolvency proceedings, (iv) files a
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, (v) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against it in any
proceeding of this nature, (vi) seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator of the Person or of all or any
substantial part of its properties, or (vii) if sixty (60) days after the
commencement of any proceeding against the Person seeking reorganization,
arrangement, composition, readjustment, liquidation or similar relief under any
statute, law or regulation, if the proceeding has not been dismissed, or if
within sixty (60) days after the appointment without such Person’s consent or
acquiescence of a trustee, receiver or liquidator of such Person or of all or
any substantial part of its properties, the appointment is not vacated or
stayed, or within sixty (60) days after the expiration of any such stay, the
appointment is not vacated. The foregoing definition of “Bankruptcy,” in
conjunction with Section 4.3(c) of this Agreement, is intended to and shall
supersede the events of withdrawal set forth in Sections 17-402(a)(4) & (5) of
the Act.
“Bankruptcy Code” has the meaning set forth for such term in the Preliminary
Statements.
“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware.
“Budget” means the budget of the Partnership approved pursuant to Section 4.1(h)
that sets forth, among other things, the amount of Premiums and Expenses of the
Partnership for each fiscal year.
“Business Day” means any day other than a Saturday, Sunday or a day on which
banks in New York, New York are authorized or obligated by law or executive
order to close.
“Capital Account” means, with respect to any Partner, the capital account
initially set forth opposite such Partner’s name on Schedule A-2, Schedule B-2
or Schedule D-2, as the case may be, and maintained for such Partner in
accordance with the following provisions:
(i)    to each Partner’s Capital Account there shall be credited (A) the amount
of cash and the Gross Asset Value of any property contributed (or deemed
contributed) by such Partner to the Partnership, (B) such Partner’s distributive
share of Net Income and any items in the nature of income or gain that are
specially allocated pursuant to Section 8.1, Section 8.2, Section 8.3, or
Section 8.4 hereof, and (C) the amount of any Partnership liabilities assumed by
such Partner or that are secured by any property distributed to such Partner
(excluding any liabilities of the Partnership assumed by the Class B Limited
Partner pursuant to the Assumption Agreement);
(ii)    to each Partner’s Capital Account there shall be debited (A) the amount
of money and the Gross Asset Value of any property distributed to such Partner
pursuant to any provision of this Agreement, (B) such Partner’s distributive
share of Net Losses and any items in the nature of expenses or losses that are
specially allocated pursuant to Section 8.1, Section 8.2 Section 8.3, or
Section 8.4 hereof, and (C) the amount of any liabilities of such Partner
assumed by the Partnership or that are secured by any property contributed by
such Partner to the Partnership;
(iii)    in the event Partnership Units are Transferred in accordance with the
terms of this Agreement, the Transferee shall succeed to the Capital Account of
the Transferor to the extent it relates to the Transferred Partnership Units;
and
(iv)    in determining the amount of any liability for purposes of subparagraphs
(i) and (ii) above there shall be taken into account the requirements of
Section 752(c) of the Code and any other applicable provisions of the Code and
U.S. Treasury Regulations.
The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with U.S. Treasury
Regulations Section 1.704-1(b), and shall be interpreted and applied in a manner
consistent with such U.S. Treasury Regulations. In the event the General Partner
shall determine that it is necessary or desirable to modify the manner in which
the Capital Accounts are maintained, or any debits or credits thereto
(including, without limitation, debits or credits relating to liabilities that
are secured by contributed or distributed property or that are assumed by the
Partnership or any Partners), in order to comply with Section 704 of the Code or
applicable Treasury Regulations thereunder, the General Partner may make such
modification, in its sole discretion. The General Partner also shall (i) make
any adjustments that are necessary or appropriate to maintain equality between
the Capital Accounts of the Partners and the amount of capital reflected on the
Partnership’s balance sheet, as computed for book purposes, in accordance with
U.S. Treasury Regulations Section 1.704-1(b)(2)(iv)(q) and (ii) make any
appropriate modifications in the event unanticipated events might otherwise
cause this Agreement not to comply with U.S. Treasury Regulations
Section 1.704-1(b). For the avoidance of doubt, no Capital Account shall include
any amounts assumed by Lamington Road pursuant to the Assumption Agreement.
“Capital Contribution” means, as to any Partner, the amount of cash and the
initial Gross Asset Value of any property (other than cash), net of the amount
of any debt to which such property is subject, contributed or deemed contributed
to the Partnership with respect to Partnership Units held by such Partner, as
set forth opposite such Partner’s name on Schedule A-2, or Schedule B-2 or
Schedule D-2, as the case may be.
“Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed with the office of the Secretary of State
of the State of Delaware on May 16, 2014.
“Chapter 11 Cases” has the meaning set forth for such term in the Preliminary
Statements.
“Class A Limited Partner” means a Limited Partner whose name and address is set
forth on Schedule A-1 hereto and in the books and records of the Partnership as
a Class A Limited Partner and whose Capital Contribution is set forth on
Schedule A-2 hereto and in the books and records of the Partnership.
“Class A Minimum Return Cumulative Amount” means (w) an amount equal to 11% per
annum, compounded quarterly and accruing from the Effective Date, on the sum of
(i) 100% of the initial contribution by the Class A Limited Partner on its own
behalf to the Premium/Expense Reserve Account, accruing from the Effective Date
until repaid (as reduced by any repayment thereof) (but for the avoidance of
doubt excluding any advances made by the Class A Limited Partner under the
Advance Facility), (ii) 100% of the amounts funded into the Premium/Expense
Reserve Account by the Class A Limited Partner on its own behalf after the
Effective Date (as reduced by any repayment thereof), accruing from the date of
funding until repaid (but for the avoidance of doubt excluding any advances made
by the Class A Limited Partner under the Advance Facility), and (iii) the
Purchase Price (as defined in the Subscription Agreement) (as reduced by any
portion thereof repaid pursuant to Section 3.2(b)(ii) or Section 3.2(b)(v) that
reflects amortization of principal, all sale proceeds received by the Class A
Limited Partner and any reductions thereof as contemplated by the permitted
disposition of Policies under Section 4.1(i) or the Subscription Agreement),
plus (x) the amount necessary to reduce the principal balance to the amount set
forth on Annex A hereto for such Distribution Date, plus (y) later contributions
by the Class A Limited Partner (excluding any advances made by the Class A
Limited Partner under the Advance Facility but, for the avoidance of doubt,
including amounts funded into the Premium/Expense Reserve Account by the Class A
Limited Partner on its own behalf), plus (z) the Class D Return.
“Class A Partnership Units” means the limited partnership equity interests in
the Partnership held by Class A Limited Partner and bearing all of the rights
and obligations of the “Class A Partnership Units” provided herein.
“Class A True Up Payment” means, as of the applicable Distribution Date, (i) the
excess (if positive) of (x) 72.5% of the Total Return Distributions over (y) the
sum of cumulative amounts actually received by the Class A Limited Partner prior
to such Distribution Date on account of clauses (w), (x) and (y) of the Class A
Minimum Return Cumulative Amount, any Class A True Up Payments and amounts paid
to the Class A Limited Partner pursuant to Section 3.2(b)(ii), (iv) and (v) plus
(ii) the amount necessary such that the Class A Limited Partner shall have
received 72.5% of Total Return Distributions after giving effect to the amounts
to be paid to the Class A Limited Partner pursuant to Section 3.2(b)(ii), (iv)
and (v) on such Distribution Date.
“Class B Limited Partner” means a Limited Partner whose name and address is set
forth on Schedule B-1 hereto and in the books and records of the Partnership as
a Class B Limited Partner and whose Capital Contribution is set forth on
Schedule B-2 hereto and in the books and records of the Partnership.
“Class B Partnership Units” means the limited partnership equity interests in
the Partnership held by Class B Limited Partners and bearing all of the rights
and obligations of the “Class B Partnership Units” provided herein.
“Class B True Up Payment” means, as of the applicable Distribution Date, (i) the
excess (if positive) of (x) 27.5% of the Total Return Distributions over (y) the
sum of cumulative amounts actually received by the Class B Limited Partners
prior to such Distribution Date on account of the Minimum Class B Interest
Monthly Distributions, the Class B True Up Payments and amounts paid to the
Class B Limited Partners pursuant to Section 3.2(b)(v) (plus the cumulative
amounts that were paid to the Class A Limited Partner in repayment of the
Advance Facility, to the Class D Limited Partner on account of the Class D
Return, or to the Purchaser Indemnified Parties to satisfy (in whole or in part)
the indemnity obligations of Parent, Lamington Road or the Class B Limited
Partner) plus (ii) the amount necessary such that the Class B Limited Partners
shall have received 27.5% of Total Return Distributions after giving effect to
the amounts to be paid to the Class B Limited Partner on account of the Minimum
Class B Interest Monthly Distributions and amounts paid to the Class B Limited
Partners pursuant to Section 3.2(b)(v) on such Distribution Date (plus the
cumulative amounts that would have been distributed to the Class B Limited
Partners but that were paid to the Class A Limited Partner in repayment of the
Advance Facility, to the Class D Limited Partner on account of the Class D
Return, or to the Purchaser Indemnified Parties to satisfy (in whole or in part)
the indemnity obligations of Parent, Lamington Road or the Class B Limited
Partner).
“Class D Limited Partner” means a Limited Partner whose name and address is set
forth on Schedule D-1 hereto and in the books and records of the Partnership as
a Class D Limited Partner and whose Capital Contribution is set forth on
Schedule D-2 hereto and in the books and records of the Partnership.
“Class D Partnership Units” means the limited partnership profits interests in
the Partnership held by Class D Limited Partners and bearing all of the rights
and obligations of the “Class D Partnership Units” provided herein.
“Class D Payment Amount” means $8,000,000.
“Class D Return” means the aggregate repayment amount owed by the Class B
Limited Partner to the Class D Limited Partner, payable in accordance with the
terms herein, which shall equal the greater of (x)  ** % of the Class D Payment
Amount, and (y) the Class D Payment Amount plus the total amount of unpaid
interest accruing on the Class D Payment Amount at a rate equal to 11% per annum
compounded quarterly from the Effective Date through the date on which the
Class D Payment Amount and all accrued and unpaid interest is repaid in full.
“Code” means the Internal Revenue Code of 1986, as amended, as it may be further
amended from time to time, and any successor statutes thereto.
“Collections Account” has the meaning set forth for such term in Section 3.2(a).
“Covered Persons” has the meaning set forth for such term in Section 9.1.
“Depreciation” means, for each Allocation Year, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable with
respect to an asset for such Allocation Year, except that if the Gross Asset
Value of an asset differs from its adjusted U.S. federal income tax basis at the
beginning of such Allocation Year, Depreciation shall be an amount that bears
the same ratio to such beginning Gross Asset Value as the U.S. federal income
tax depreciation, amortization, or other cost recovery deduction allowable for
such Allocation Year bears to such beginning adjusted U.S. federal income tax
basis, provided, however, that if the adjusted U.S. federal income tax basis of
an asset at the beginning of such Allocation Year is zero, Depreciation shall be
determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the General Partner and allowed by the Code and
applicable U.S. Treasury Regulations.
“Designated Individual” shall mean the Person appointed under Section 8.6(a) to
serve as the “designated individual” of the Partnership for purposes of
Subchapter C of Chapter 63 of the Code and the U.S. Treasury Regulations
relating thereto, or similar role under provisions of state, local and non-U.S.
Partnership Audit Rules.
“Disputing Partners” has the meaning set forth for such term in Section 8.6(c).
“Distribution Date” means the 5th Business Day of each month.
“Effective Date” has the meaning set forth for such term in the Preamble.
“Expenses” means all servicing, maintenance and related expenses incurred by the
Partnership (including Premiums), fees payable to the Manager under the
Management Agreement, fees and costs associated with the Partnership procuring
and maintaining insurance in accordance with Section 9.2, all reasonable, actual
and documented out-of-pocket expenses incurred by the General Partner in
connection with its services to the Partnership, and costs and expenses of the
Partnership incurred in the ordinary course of business (including costs
associated with obtaining updated medical records and life expectancy reports
once per year, costs associated with securities intermediaries and/or trustees,
external legal costs relating to the enforcement and preservation of the
Policies and the value of the Policies, external corporate legal, audit and
accounting fees, and other costs and expenses of maintaining and operating the
Partnership).
“Fair Market Value” means the gross fair market value of an asset, as determined
on a reasonable basis by the General Partner (taking into account prevailing
market conditions), provided that for assets contributed (or deemed contributed)
by any Partner on the Effective Date, Fair Market Value shall be determined by
reference to the Net Asset Value.
“Fiscal Year” has the meaning set forth for such term in Section 2.14.
“Fund Level Information” has the meaning set forth for such term in
Section 10.2(a).
“General Partner” has the meaning set forth for such term in the Preliminary
Statements.
“Gross Asset Value” means with respect to any asset, the asset’s adjusted
U.S. federal income tax basis, except as follows:
(i)    the initial Gross Asset Value of any asset contributed (or deemed
contributed) by a Partner to the Partnership as of the Effective Date shall be
the value of such asset set forth on the Schedule A-2, Schedule B-2 and Schedule
D-2, and the Gross Asset Value of any asset contributed (or deemed contributed)
after the Effective Date shall be as agreed to by the General Partner and the
contributing Partner.
(ii)    the Gross Asset Values of all Partnership assets shall be adjusted to
equal their respective Fair Market Values (taking Section 7701(g) of the Code
into account), as determined by the General Partner, as of the following times:
(A) the acquisition of an additional interest in the Partnership by any new or
existing Partner in exchange for more than a de minimis Capital Contribution;
(B) the distribution by the Partnership to a Partner of more than a de minimis
amount of Partnership property as consideration for an interest in the
Partnership; (C) the liquidation of the Partnership within the meaning of
U.S. Treasury Regulations Section 1.704-1(b)(2)(ii)(g); and (D) in connection
with the grant of an interest in the Partnership (other than a de minimis
interest) as consideration for the provision of services to or for the benefit
of the Partnership by an existing Partner acting in a member capacity, or by a
new Partner acting in a partner capacity in anticipation of being a Partner;
provided that an adjustment described in clauses (A), (B), and (D) of this
paragraph shall be made only if the General Partner reasonably determines that
such adjustment is necessary to reflect the relative economic interests of the
Partners in the Partnership;
(iii)    the Gross Asset Value of any item of Partnership assets distributed to
any Partner shall be adjusted to equal the Fair Market Value (taking
Section 7701(g) of the Code into account) of such asset on the date of
distribution as determined by the General Partner; and
(iv)    the Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted U.S. federal income tax
basis of such assets pursuant to Section 734(b) of the Code or Section 743(b) of
the Code, but only to the extent that such adjustments are taken into account in
determining Capital Accounts pursuant to (A) U.S. Treasury Regulations
Section 1.704-1(b)(2)(iv)(m) and (B) subparagraph (vi) of the definition of “Net
Income” and “Net Losses” or Section 8.2(g) hereof; provided, however, that Gross
Asset Values shall not be adjusted pursuant to this subparagraph (iv) to the
extent that an adjustment pursuant to subparagraph (ii) is required in
connection with a transaction that would otherwise result in an adjustment
pursuant to this subparagraph (iv).
If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subparagraph (i), (ii), or (iv), such Gross Asset Value shall thereafter be
adjusted by the depreciation taken into account with respect to such asset, for
purposes of computing Net Income and Net Losses.
“HSR Act” has the meaning set forth for such term in Section 7.6.
“Indemnified Claim” has the meaning set forth for such term in the Subscription
Agreement.
“Initial Agreement” has the meaning set forth for such term in the Preliminary
Statements.
“Lamington Road” has the meaning set forth for such term in the Preliminary
Statements.
“Limited Partner” has the meaning set forth for such term in the Preamble. Such
term shall also include those Persons who become a Substituted Limited Partner
pursuant to this Agreement.
“Majority in Interest” means Partners owning in the aggregate more than fifty
percent (50%) of the Percentage Interests then issued and outstanding.
“Management Agreement” has the meaning set forth for such term in the
Preliminary Statements.
“Manager” means a third-party management entity selected by the General Partner,
having such rights and obligations as set forth in the Management Agreement.
“Markley” has the meaning set forth for such term in the Preliminary Statements.
“Material Action” means to (a) consolidate or merge the Partnership with or into
any Person (except for any consolidation, merger or similar transaction
permitted to be taken by the General Partner pursuant to Section 2.3 or
Section 2.5, subject in each case to the provisions thereof), (b) sell all or
substantially all of the assets of the Partnership, (c) take or omit to take any
action constituting Bankruptcy hereunder, or (d) subject to Section 7.1,
dissolve or liquidate the Partnership. For the avoidance of doubt, sales and
lapses of Policies in accordance with Section 4.1(e) and (f) and dissolution or
liquidation of the Partnership in accordance with Section 7.1, Section 7.2 or
Section 7.3 shall not constitute Material Actions.
“Minimum Class B Interest Monthly Distribution” means, subject to
Section 3.2(b)(iii), the monthly amount equal to (i) for each month commencing
prior to the third anniversary of the Effective Date, the greater of $666,666
and **th of ** % of the Net Asset Value as determined by the most recent
Valuation Report obtained on or prior to such Distribution Date and (ii) for
each month commencing on or after the third anniversary of the Effective Date
and prior to the tenth anniversary of the Effective Date, the greater of
$333,333 and **th of ** % of the Net Asset Value as determined by the most
recent Valuation Report obtained on or prior to such Distribution Date.
“Net Asset Value” means (i) on the Effective Date, $ ** or (ii) any time after
the Effective Date, the value assigned to the assets of the Partnership as of a
referenced date, as set forth in the most recent Valuation Report.
“Net Income” and “Net Losses” means for each Allocation Year, an amount equal to
the Partnership’s taxable income or loss for such Allocation Year, determined in
accordance with Section 703(a) of the Code (for this purpose, all items of
income, gain, loss, or deduction required to be stated separately pursuant to
Section 703(a)(1) of the Code shall be included in taxable income or loss), with
the following adjustments (without duplication):
(i)    any income of the Partnership that is exempt from U.S. federal income tax
and not otherwise taken into account in computing Net Income or Net Losses
pursuant to this definition of “Net Income” and “Net Losses” shall be added to
such taxable income or loss;
(ii)    any expenditures of the Partnership described in Section 705(a)(2)(B) of
the Code or treated as Section 705(a)(2)(B) expenditures pursuant to
U.S. Treasury Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken
into account in computing Net Income or Net Losses pursuant to this definition
of “Net Income” and “Net Losses,” shall be subtracted from such taxable income
or loss;
(iii)    in the event the Gross Asset Value of any Partnership asset is adjusted
pursuant to subparagraphs (ii) or (iii) of the definition of “Gross Asset
Value,” the amount of such adjustment shall be treated as an item of gain (if
the adjustment increases the Gross Asset Value of the asset) or an item of loss
(if the adjustment decreases the Gross Asset Value of the asset) from the
disposition of such asset and shall be taken into account for purposes of
computing Net Income or Net Losses;
(iv)    gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for U.S. federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted U.S. federal income tax basis of such property
differs from its Gross Asset Value;
(v)    in lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Allocation Year, computed in
accordance with the definition of Depreciation;
(vi)    to the extent an adjustment to the adjusted U.S. federal income tax
basis of any Partnership asset pursuant to Section 734(b) of the Code is
required, pursuant to U.S. Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as a result of a
distribution other than in liquidation of a Partner’s interest in the
Partnership, the amount of such adjustment shall be treated as an item of gain
(if the adjustment increases the U.S. federal income tax basis of the asset) or
loss (if the adjustment decreases such U.S. federal income tax basis) from the
disposition of such asset and shall be taken into account for purposes of
computing Net Income or Net Losses; and
(vii)    notwithstanding any other provision of this definition, any items that
are specially allocated pursuant to Section 8.2 or Section 8.3 hereof shall not
be taken into account in computing Net Income or Net Losses.
The amounts of the items of Partnership income, gain, loss, or deduction
available to be specially allocated pursuant to Section 8.2 and Section 8.3
hereof shall be determined by applying rules analogous to those set forth in
subparagraphs (i) through (vi) above.
“New General Partner” has the meaning set forth for such term in the Preamble.
“Nonrecourse Deductions” has the meaning set forth in U.S. Treasury Regulations
Sections 1.704-2(b)(1) and 1.704-2(c).
“Nonrecourse Liability” has the meaning set forth in U.S. Treasury Regulations
Section 1.704-2(b)(3).
“Parent” has the meaning set forth for such term in the Preliminary Statements.
“Partner Indemnification Agreement” has the meaning set forth for such term in
Section 9.1(b)(i).
“Partner Nonrecourse Debt” has the meaning given to such term in U.S. Treasury
Regulations Section 1.704-2(b)(4).
“Partner Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Partner Nonrecourse Debt, equal to the Partnership Minimum Gain that would
result if such Partner Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with U.S. Treasury Regulations Section 1.704-2(i)(3).
“Partner Nonrecourse Deductions” has the same meaning given to such term in
U.S. Treasury Regulations Sections 1.704-2(i)(1) and 1.704-2(i)(2).
“Partners” has the meaning set forth for such term in the Preamble.
“Partnership” has the meaning set forth for such term in the Preamble.
“Partnership Audit Rules” shall mean Subchapter C of Chapter 63 of the Code and
any subsequent amendment (and any Treasury Regulations or other guidance
relating thereto) and, in each case, any provisions of state, local, and
non-U.S. law governing the preparation and filing of tax returns, interactions
with taxing authorities, the conduct and resolution of examinations by tax
authorities and payment of resulting tax liabilities.
“Partnership Indemnification Agreement” has the meaning set forth for such term
in Section 9.1(b)(i).
“Partnership Indemnification Obligations” has the meaning set forth for such
term in Section 9.1(b)(i).
“Partnership Level Taxes” has the meaning set forth for such term in
Section 8.6(c).
“Partnership Minimum Gain” has the meaning given to such term in U.S. Treasury
Regulations Sections 1.704-2(b)(2) and 1.704-2(d).
“Partnership Representative” means the person acting as the “partnership
representative” of the Partnership within the meaning of Section 6223 of the
Code and in a similar capacity under any other applicable tax law.
“Partnership Units” means the Class A Partnership Units, the Class B Partnership
Units and the Class D Partnership Units.
“Paying Agent” has the meaning set forth for such term in Section 3.2.
“Percentage Interest” has the meaning set forth for such term in
Section 2.12(b).
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, limited liability partnership, association, joint stock
company, trust, unincorporated organization, or other organization, whether or
not a legal entity, and any governmental authority.
“Premium/Expense Reserve Account” has the meaning set forth for such term in
Section 3.1(a).
“Protected Personal Data” means personally identifiable information that is
subject to state or federal privacy laws governing the receipt, maintenance or
disclosure of such PII, including: (a) personally identifiable financial
information as defined by Title V of the Gramm-Leach-Bliley Act, 15 U.S.C. §§
6801, et seq. (“GLB”), and any amendments and regulations thereto; (b) personal,
financial, credit, health and medical information about a Person, a policy
seller, a beneficiary or any spouse or other individual closely related by blood
or law to any such Person (each a “Consumer”), information about a Consumer's
sex, date of birth, age, income, address, telephone number, Social Security
Number or tax identification number, account information, photograph or
documentation of identity or residency (whether independently disclosed or
contained in any disclosed document such as a Policy, life expectancy
evaluation, life insurance application or viatical or life settlement
application); (c) information that a Consumer has provided to obtain an
insurance product or service; (d) information about a Consumer resulting from a
transaction involving an insurance product or service and a Consumer; (e) any
information the Partnership collects through an Internet “cookie” or other
information collecting device from a web server to the extent that such
information constitutes personally identifiable information; and (f) an
individual’s protected health information as defined by Privacy Rule, 45 C.F.R.
§ 160.103 (promulgated to implement the Health Insurance Portability and
Accountability Act of 1996), including any information or data created by or
derived from a health care provider or the Consumer that relates to the past,
present or future physical, mental or behavioral health or condition of an
individual or a member of the individual’s family.
“Plan” means the Debtors’ Second Amended Joint Chapter 11 Plan of Reorganization
dated June 18, 2018, filed in the Chapter 11 Cases at D.I. 343 and confirmed by
the Court by its Order entered on June 19, 2019 at D.I. 349.
“Pledge Agreement” has the meaning set forth for such term in the Preliminary
Statements.
“Policies” has the meaning set forth for such term in Section 2.10.
“Premiums” means the aggregate premiums owed as of the relevant date under the
Policies.
“Premium/Expense Reserve Account” has the meaning set forth for such term in
Section 3.1(a).
“Purchaser Indemnified Parties” has the meaning set forth for such term in the
Subscription Agreement.
“Push-Out Election” has the meaning set forth for such term in Section 8.6(b).
“Qualifying Lender” means a person who, or whose direct or indirect owners who
are beneficially entitled to payments under or allocations with respect to the
Advance Facility or with respect to Class D Units, fall under one of the
categories set forth in Section 4.8.
“Regulatory Allocations” has the meaning set forth for such term in Section 8.4.
“SEC” means the U.S. Securities and Exchange Commission.
“Securities Laws” has the meaning set forth for such term in Section 4.6.
“Special Purpose Provisions” has the meaning set forth for such term in
Section 2.11(b).
“Subscription Agreement” has the meaning set forth for such term in the
Preliminary Statements.
“Subsequent Transferee” has the meaning set forth for such term in
Section 8.6(d).
“Substituted Limited Partner” means a Person who is admitted to the Partnership
by the General Partner according to Section 5.3.
“Tax Reporting Rules” means (a) Sections 1471 to 1474 of the Code and any other
similar legislation, regulations or guidance enacted in any other jurisdiction
which seeks to implement similar financial account information reporting and/or
withholding tax regimes, (b) the OECD Standard for Automatic Exchange of
Financial Account Information in Tax Matters – the Common Reporting Standard and
any associated guidance, (c) any intergovernmental agreement, treaty,
regulation, guidance, standard or other agreement entered into in order to
comply with, facilitate, supplement or implement the legislation, regulations,
guidance or standards described in sub paragraphs (a) and (b), including the
Cayman Islands Tax Information Authority Law (2017 Revision), and (d) any
legislation, regulations or guidance that give effect to the foregoing.
“Total Return Distributions” shall mean the aggregate sum of the following
amounts, to the extent actually paid to the Class A Limited Partner and/or the
Class B Limited Partner, as applicable (without duplication): (i) payments in
respect of clauses (w), (x) and (y) of the Class A Minimum Return Cumulative
Amount, (ii) the Class A True Up Payments, (iii) the Class B True Up Payments,
(iv) amounts paid pursuant to Section 3.2(b)(v), (v) the Minimum Class B
Interest Monthly Distribution, (vi) distributions of proceeds from the
Partnership’s sale of Policies, and (vii) the cumulative amounts that were paid
to the Class A Limited Partner in repayment of the Advance Facility, to the
Class D Limited Partner on account of the Class D Return, or to the Purchaser
Indemnified Parties (as defined in the Subscription Agreement) to satisfy (in
whole or in part) the indemnity obligations of Parent, Lamington Road or the
Class B Limited Partner. For the avoidance of doubt, the amounts described in
clause (vii) shall be treated as having been paid to the Class B Limited Partner
for the purposes of calculating the Total Return Distribution.
“Transaction Documents” has the meaning set forth for such term in the
Subscription Agreement.
“Transfer” means a direct, indirect or synthetic transfer, sale, distribution,
exchange, assignment, reference under a derivatives contract or similar
arrangement, pledge, charge, hypothecation or other encumbrance or disposition,
including the grant of an option or other right, whether directly or indirectly,
whether voluntarily, involuntarily or by operation of law and “Transferred” and
“Transferee” each have a correlative meaning. For the avoidance of doubt, any
distribution by a Limited Partner of its Partnership Units to its limited
partners, members or shareholder shall constitute a “Transfer”.
“Unit Certificate” has the meaning set forth for such term in Section 2.9.
“Unpaid Indemnity Amounts” has the meaning set forth for such term in
Section 9.1(b)(i).
“Upstream Indemnifying Party” has the meaning set forth for such term in
Section 9.1(b)(i).
“Valuation Report” means a report prepared by an independent third party
valuation agent engaged by the General Partner setting forth the Net Asset Value
of the Partnership as of the date of such Valuation Report.
“White Eagle Liabilities” has the meaning set forth for such term in the
Preliminary Statements.
“Withdrawing General Partner” has the meaning set forth for such term in the
Preamble.

Section 1.2    Interpretative Matters. In this Agreement, unless otherwise
specified or where the context otherwise requires:
(a)    the headings of particular provisions of this Agreement are inserted for
convenience only and will not be construed as a part of this Agreement or serve
as a limitation or expansion on the scope of any term or provision of this
Agreement;
(b)    words importing any gender shall include other genders;
(c)    words importing the singular only shall include the plural and vice
versa;
(d)    the words “include,” “includes” or “including” shall be deemed to be
followed by the words “without limitation;”
(e)    the words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement;
(f)    references to “Articles,” “Exhibits,” “Sections” or “Schedules” shall be
to Articles, Exhibits, Sections or Schedules of or to this Agreement;
(g)    references to any Person include the successors and permitted assigns of
such Person;
(h)    the use of the words “or,” “either” and “any” shall not be exclusive;
(i)    wherever a conflict exists between this Agreement and any other
agreement, this Agreement shall control but solely to the extent of such
conflict;
(j)    references to “$” or “dollars” mean the lawful currency of the United
States of America;
(k)    references to “writing” include printing, typing, lithography and other
means of reproducing words in a visible form;
(l)    the term “extent” in the phrase “to the extent” shall mean the degree to
which a subject or other item extends and shall not simply mean “if”;
(m)    a reference herein to any law or to any provision of any law includes any
modification or re-enactment thereof (including prior to the date hereof), any
legislative provision substituted therefor and all regulations and rules issued
thereunder or pursuant thereto;
(n)    unless expressly set forth otherwise, any distributions or other payments
of funds hereunder to any class of Limited Partners as a class shall be made to
such Limited Partners in proportion to the Partnership Units of such class held
by such Limited Partners relative to one another in such class;
(o)    references to any agreement, contract or schedule, unless otherwise
stated, are to such agreement, contract or schedule as amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof;
and
(p)    the parties hereto have participated jointly in the negotiation and
drafting of this Agreement; accordingly, in the event an ambiguity or question
of intent or interpretation arises, this Agreement shall be construed as if
drafted jointly by the parties hereto, and no presumption or burden of proof
shall arise favoring or disfavoring any party hereto by virtue of the authorship
of any provisions of this Agreement.

ARTICLE II    

ORGANIZATIONAL MATTERS

Section 2.1    Continuation of the Partnership. The Partners hereby agree to
continue the Partnership as a limited partnership pursuant to the provisions of
this Agreement (which shall amend and restate the Initial Agreement in its
entirety) and the Act, as the same may be amended from time to time. The rights
and liabilities of the Partners shall be as provided in the Act, except as
otherwise expressly provided herein to the maximum extent permitted by the Act.
The Partners intend for this Agreement to supersede and replace the Initial
Agreement in its entirety. The Partners intend that the Partnership not be a
joint venture, and that no Partner be a joint venturer of any other Partner by
virtue of this Agreement for any purpose, and neither this Agreement nor any
other document entered into by the Partners relating to the subject matter
hereof shall be construed to suggest otherwise.

Section 2.2    Tax Treatment. The Partners recognize and intend that the
Partnership shall be classified as a partnership for United States federal and,
if applicable, state or local income tax purposes, pursuant to Treasury
Regulations Section 301.7701-3, or a similar provision or election under any
analogous provision for the purposes of state or local law, and to the extent
necessary, the Partnership or the Partners (as appropriate) will make any
election necessary to obtain treatment consistent with the foregoing. Each
Partner and the Partnership shall file all tax returns and shall otherwise take
all tax and financial reporting positions in a manner consistent with such
treatment. The Partners agree that, for U.S. federal income tax purposes, the
rights of the Class A Limited Partners, the Class B Limited Partners and the
Class D Limited Partners to receive distributions shall be treated as rights to
a distribution preference from the Partnership and not as guaranteed payments,
and each Partner agrees that it will not take any position that is inconsistent
with the foregoing treatment for Tax purposes, unless otherwise required by a
change in Law occurring after the date hereof, a closing agreement with an
applicable Tax authority or a final judgment of a court of competent
jurisdiction.

Section 2.3    Name of the Partnership. The name under which the Partnership
shall conduct its business is “White Eagle Asset Portfolio, LP”. The business of
the Partnership may be conducted under any other name permitted by the Act as a
Majority in Interest of the Partners may determine from time to time.

Section 2.4    Term. Subject to the provisions of this Agreement, the term of
the Partnership shall continue until dissolved pursuant to ARTICLE VII hereof.
To the fullest extent permitted by law, each Partner expressly waives any right
it might have to seek a judicial decree dissolving the Partnership.

Section 2.5    Principal Place of Business. The principal place of business and
the office of the Partnership and the address where records are kept for
inspection purposes is the office of the General Partner that is outside of the
United States. The General Partner may (a) designate such other principal place
of business or other places to be used as additional Partnership offices for the
purpose of carrying on the business of the Partnership, provided that any such
principal place of business shall be outside of the United States and (b) change
the corporate form of the Partnership into another entity in which the limited
partners, members or equityholders would have limited liability (including into
an Irish ICAV) or redomicile the Partnership into another jurisdiction within or
outside of the United States under which the applicable law provides for the
Limited Partners to have limited liability; provided that, in each case with
respect to clause (b), the General Partner shall: (i) consider the tax impact on
each of the Limited Partners and (ii) provide the Class B Limited Partner with
notice of such change as soon as reasonably practicable and the Class B Limited
Partner shall thereafter be entitled to comment on the proposed change, which
comments the General Partner shall consider in good faith.

Section 2.6    Registered Office and Agent. The name of the Partnership’s
registered agent for service of process shall be Maples Group, and the address
of the Partnership’s registered agent and the address of the Partnership’s
registered office in the State of Delaware shall be 4001 Kennett Pike, Suite
302, Wilmington, Delaware 19807. The registered agent and the registered office
of the Partnership may be changed from time to time by the General Partner.

Section 2.7    Names and Addresses of the Limited Partners. The name and
business address of each Limited Partner is set forth on the attached Schedules
A-1, B-1 and D-1, as the same may be amended from time to time to reflect
transfers of Partnership Units as permitted by this Agreement.

Section 2.8    Treatment of Interest. Each Partner’s partnership interest in the
Partnership shall constitute a “security” within the meaning of (i) Article 8 of
the Uniform Commercial Code (including Section 8-102(a)(15) thereof) as in
effect from time to time in the State of Delaware (6 Del. C. § 8-101, et seq.)
and (ii) the Uniform Commercial Code of any other applicable jurisdiction that
now or hereafter substantially includes the 1994 revisions to Article 8 thereof
as adopted by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws and approved by the American Bar Association
on February 14, 1995 (and each partner interest in the Partnership shall be
treated as such a “security” for all such purpose, including, without limitation
perfection of the security interest therein under Article 8 and 9 of the
applicable Uniform Commercial Code as the Partnership has “opted-in” to such
provisions). The Partnership shall maintain books for the purpose of registering
the transfer of the partner interests in the Partnership and all pledges of a
partner interest, a Unit Certificate (as hereinafter defined) and the rights
represented thereby shall be recorded on Schedule E hereto, as amended from time
to time. Notwithstanding any provision of this Agreement to the contrary, a
transfer of partnership interests requires delivery of an endorsed Unit
Certificate (if the applicable Units are certificated) and shall be effective
upon registration of such transfer in the books of the Partnership.
Notwithstanding any other provision of this Agreement to the contrary, to the
extent that any provision of this Agreement is inconsistent with any no-waivable
provision of Article 8 of the Uniform Commercial Code (including
Section 8-102(a)(15) thereof) as in effect from time to time in the State of
Delaware (6 Del. C. § 8-101, et seq.), such provision of Article 8 shall
control.

Section 2.9    Interest Certificates. Upon the issuance of Partnership Units to
a Partner in accordance with the provisions of this Agreement, the Partnership
shall, if requested by a Partner, issue to such Partner one or more Unit
Certificates in the name of such Partner. Each such Unit Certificate shall be
denominated in terms of the Partnership Units covered by such Unit Certificate
and shall be signed by the General Partner. “Unit Certificate” means a
certificate issued by the Partnership which evidences the ownership of one or
more Partnership Units. For the avoidance of doubt, each Partner holds the
number of Partnership Units set forth next to such Partner's name on Schedules
A-1, B-1, and D-1 notwithstanding the issuance of a Unit Certificate
representing such Partnership Units.

Section 2.10    Purposes. The purpose to be conducted or promoted by the
Partnership is to engage in the following activities:
(a)    to acquire, own, hold, transfer, otherwise deal with, and exercise any
right, power, privilege, or other incident of ownership, possession, or control
relating to life insurance policies (“Policies”);
(b)    to execute and deliver, and to exercise and perform all of its rights and
obligations under or relating to, the Transaction Documents;
(c)    to engage in any lawful act or activity and to exercise any powers
permitted to limited partnerships organized under the laws of the State of
Delaware that are necessary, appropriate, or convenient to accomplishing the
preceding purposes; and
(d)    to take all other actions that are necessary to maintain the existence of
the Partnership in good standing under the laws of the State of Delaware and to
qualify the Partnership to do business in any other jurisdiction in which that
qualification, in the judgment of the General Partner, is required or
appropriate.




--------------------------------------------------------------------------------






Section 2.11    Limits on Powers of the General Partner; Special Purpose Entity/
Separateness.
(a)    Notwithstanding any other provision of this Agreement and any provision
of law that otherwise so empowers the Partnership, the General Partner, the
Limited Partners or any other Person, none of the Manager or the Limited
Partners or any other Person shall be authorized or empowered, nor shall they
permit the Partnership, without the prior written consent of the General
Partner, to take any Material Action;
(b)    Without limiting any, and subject to all, other covenants of the
Partnership contained in this Agreement, the Partnership shall conduct its
business and operations separate and apart from that of any other Person and in
furtherance of the foregoing:
(i)    The Partnership shall maintain its accounts, financial statements, books,
accounting and other records, and other documents of the Partnership separate
from those of any other Person and ensure all audited financial statements of
any Person that uses consolidated financial statements to include the
Partnership contain notes clearly stating that (1) all of the Partnership’s
assets are owned by the Partnership and (2) the Partnership is a separate
entity.
(ii)    The Partnership shall not commingle or pool any of its funds or assets
with those of any other Person, and it shall hold all of its assets in its own
name, except as otherwise permitted or required under the Transaction Documents.
(iii)    The Partnership shall conduct its own business in its own name and, for
all purposes, shall not operate, or purport to operate, collectively as a single
or consolidated business entity with respect to any Person.
(iv)    The Partnership shall pay its own debts, liabilities and expenses
(including overhead expenses, if any, and operating expenses) only out of its
own assets as the same shall become due.
(v)    The Partnership has observed, and shall observe all (A) Delaware limited
partnership formalities and (B) other organizational formalities, in each case
to the extent necessary or advisable to preserve its separate existence, and
shall preserve its existence, and it shall not, nor shall it permit any other
Person to, amend, modify or otherwise change its limited partnership agreement
in a manner that would adversely affect the existence of the Partnership as a
bankruptcy-remote special purpose entity.
(vi)    The Partnership does not, and shall not, (A) guarantee, become obligated
for, or hold itself or its credit out to be responsible for or available to
satisfy, the debts or obligations of any other Person or (B) control the
decisions or actions respecting the daily business or affairs of any other
Person.
(vii)    The Partnership shall, at all times, hold itself out to the public as a
legal entity separate and distinct from any other Person.



--------------------------------------------------------------------------------





(viii)    The Partnership shall not identify itself as a division of any other
Person.
(ix)    The Partnership shall maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any other Person.
(x)    The Partnership shall not use its separate existence to perpetrate a
fraud in violation of applicable law.
(xi)    The Partnership shall not act with an intent to hinder, delay or defraud
any of its creditors in violation of applicable law.
(xii)    The Partnership shall maintain an arm’s length relationship with all
other Persons except with respect to the sale of lapsed Policies permitted by
Section 4.1(f) of this Agreement.
(xiii)    The Partnership shall not grant a security interest or otherwise
pledge its assets for the benefit of any other Person.
(xiv)    The Partnership shall not acquire any securities or debt instruments of
any other Partnership or any other Person.
(xv)    The Partnership shall not make loans or advances to any Person, provided
that the Partnership may make advances or retainers to pay costs, fees and
expenses on behalf of the Manager or other service providers as permitted by the
Budget, subject to Section 4.1(h). In addition, if a cost, fee or expense is not
contemplated by the Budget, is less than 10% of the total Budget amount, and is
required to be made in the General Partner’s reasonable discretion, then the
General Partner shall have discretion to make advances to pay such cost, fee or
expense. This clause (xv) is not intended to interfere with or contradict the
operation or repayment of the Advance Facility on the terms set forth herein.
(xvi)    The Partnership shall make no transfer of its assets except as

permitted by or pursuant to the Transaction Documents.
(xvii)    The Partnership shall file its own tax returns separate from those of

any other Person or entity, except to the extent that the Partnership is not
required to file tax returns under applicable law or is not permitted to file
its own tax returns separate from those of any other Person.
(xviii)    The Partnership shall not acquire obligations or securities of its
Partners or any other Person.



--------------------------------------------------------------------------------





(xix)    The Partnership shall use separate stationery, invoices and checks.
(xx)    The Partnership shall correct any known misunderstanding regarding its
separate identity.
(xxi)    The Partnership shall intend to maintain adequate capital in light of

its contemplated business operations.
Failure of the Partnership to comply with any of the foregoing covenants
(collectively, the “Special Purpose Provisions”) or any other covenants
contained in this Agreement shall not affect the status of the Partnership as a
separate legal entity or the limited liability of the General Partner.
(c)    Upon the withdrawal, dissolution, or other event that causes the General
Partner to cease to be a general partner of the Partnership, a new general
partner shall immediately be appointed. The Partnership shall not have any
general partners that are not special purpose entities.
(d)    Notwithstanding anything herein to the contrary, from the Effective Date
until the eighth anniversary thereof, without the prior written consent of all
Partners, which consent shall not be unreasonably withheld, conditioned or
delayed, the Partnership shall not (i) incur indebtedness in excess of 20% of
the Net Asset Value determined as of the end of the fiscal quarter immediately
preceding the incurrence of such indebtedness and (ii) incur any indebtedness
unless the General Partner determines in its reasonable discretion that such
incurrence will not materially increase the out-of-pocket costs and expenses of
the Partnership and will benefit of the Partnership. Net proceeds received from
any indebtedness shall be, at the discretion of the General Partner, used to
fund Premiums and Expenses in accordance with the Budget or distributed in
accordance with Section 3.2(b). Notwithstanding any other provision of this
Agreement, the Partnership shall not incur any indebtedness without the prior
written consent of the General Partner.
(e)    Notwithstanding any other provision of this Agreement, the Partnership
shall not (i) extend, amend, forgive, discharge, compromise, waive, cancel or
otherwise modify the terms of any Policy or amend, modify or waive any term or
condition of any contract, agreement, instrument, certificate, report or
document related to a Policy related to the payment terms (including the manner
of payment) in respect thereof, or (ii) amend, modify or waive any term or
provision of the Partnership’s policies with respect to Policies in any material
respect, in either case without the prior written consent of the General
Partner. The Partnership shall not make or instruct to be made any change in its
or its securities intermediary’s, instructions to insurers regarding the deposit
of collections with respect to the Policies, without the prior written consent
of the General Partner.
(f)    Subject in all regards to each other term of this Agreement, prior to the
Partnership: (i) purchasing any Policies after the date of this Agreement, (ii)
selling any Policies, or (iii) making any material decision with regards to any
litigation directly relating to any Policy, in each case the Class B Limited
Partner shall be entitled, to the extent practicable in the General Partner’s
reasonable discretion, to review and provide comments on the material proposed
terms



--------------------------------------------------------------------------------





of such action described in clause (i), (ii) or (iii), as applicable, which the
General Partner shall consider in good faith.

Section 2.12    Capital Contributions; Percentage Interests.
(a)    Each Partner has made or is deemed to have made the Capital Contributions
set forth in the applicable Schedule attached hereto and, accordingly, shall
have the Capital Account set forth on such Schedule. No Partner shall be
obligated to make any additional Capital Contributions to the Partnership.
(b)    Each Partner shall have an interest in the Partnership expressed as a
percentage of the whole (“Percentage Interest”), with the current Percentage
Interests in the Partnership of the Limited Partners shown on Schedules A-1, and
B-1 as the same may be amended from time to time to reflect transfers of
Partnership Units as permitted by this Agreement. The Class D Limited Partners
shall not be allocated any Percentage Interest and shall only have the express
rights set forth herein.
(c)    No Limited Partner shall be liable for any of the debts, obligations or
other liabilities of the Partnership solely by reason of being a limited partner
of the Partnership, and no Partner shall be required to contribute any
additional capital to the Partnership other than the initial contributions
heretofore made, any contributions required to cause the Premium/Expense Reserve
Account to be fully funded as contemplated by Section 3.1 and any payments to
the Partnership pursuant to Section 8.7. No Partner will have any obligation to
restore any negative or deficit balance in its Capital Account, including any
negative or deficit balance in its Capital Account upon liquidation and
dissolution of the Partnership. In accordance with Section 3.1(c) and (d), the
Partners may, or pursuant to Section 3.1, shall, from time to time contribute
additional funds to the Premium/Expense Reserve Account.

Section 2.13    Books and Records. The Partnership shall maintain, or cause to
be maintained, in a manner customary and consistent with good accounting
principles, practices and procedures, a comprehensive system of office records,
books and accounts (which records, books and accounts shall be and remain the
property of the Partnership) in which shall be entered fully and accurately each
and every financial transaction with respect to the ownership and operation of
the property of the Partnership. Such books and records of account shall be
prepared and maintained at the principal place of business of the Partnership or
such other place or places as may from time to time be determined by the General
Partner. Each Partner or its duly authorized representative shall have the right
to inspect, examine and copy such books and records of account at the
Partnership’s or its designee’s office during reasonable business hours, subject
to reasonable prior written notice to the Partnership. A reasonable charge for
copying books and records may be charged by the Partnership.

Section 2.14    Accounting and Fiscal Year. The books of the Partnership shall
be kept on the accrual basis in accordance with generally accepted accounting
principles and on a tax basis and the Partnership shall report its operations
for tax purposes on the accrual method. The fiscal year of the Partnership shall
end on November 30 of each year, unless a different fiscal year shall be
required by the Code or otherwise determined by the General Partner (the “Fiscal
Year”).

ARTICLE III    

EXPENSES; DISTRIBUTIONS

Section 3.1    Expenses.
(a)    The General Partner shall establish a separate bank account on behalf of,
and in the name of, the Partnership to hold an amount of cash necessary to pay
the Premiums and the other Expenses of the Partnership (the “Premium/Expense
Reserve Account”).
(b)    On the Effective Date, the Class A Limited Partner shall (i) contribute
$21,750,000 to the Premium/Expense Reserve Account in satisfaction of its
obligations to fund the Premium/Expense Reserve Account as of the Effective
Date, and (ii) shall advance under the Advance Facility $8,250,000 by deposit
into the Premium/Expense Reserve Account on behalf of the Class B Limited
Partner, in satisfaction of the Class B Limited Partner’s obligations to fund
the Premium/Reserve Fund as of the Effective Date.
(c)    If at any time prior to a Distribution Date, the amount in the
Premium/Expense Reserve Account is less than an amount sufficient to cover the
next month of Premiums and Expenses, as set forth in the Budget or as otherwise
determined by the General Partner based upon advice of the Manager, the General
Partner shall notify the Limited Partners of such deficiency and, within twelve
(12) business days after receipt of such notice (or such later date as may be
specified in the notice), the Class A Limited Partner will (i) contribute its
Percentage Interest of, and (ii) subject to the last sentence of Section 3.1(d),
make advances under the Advance Facility of the Class B Limited Partner’s
Percentage Interest of, the aggregate amount of additional capital needed to
increase the balance of the Premium/Expense Reserve Account to an amount
sufficient to cover the next three months of Premiums and Expenses, as set forth
in the Budget, by deposit of such amounts into the Premium/Expense Reserve
Account. The written notice provided by the General Partner pursuant to this
Section 3.1(c) shall specify the need for additional capital, contain written
wire instructions, and be signed by an authorized officer or authorized person
of the General Partner or sent from an authorized e-mail account of the General
Partner.
(d)    All advances made by the Class A Limited Partner under the Advance
Facility, whether prior to, on or after the Effective Date, shall accrue
interest at the rate of 11% per annum, compounded quarterly, until repaid, and
all such amounts (including any accrued but unpaid interest) shall be secured by
the Class B Partnership Units pursuant to the Pledge Agreement. After the
Effective Date, subject to Section 2.11(d), the General Partner will use
commercially reasonable efforts to obtain financing proposals for Premiums and
Expenses on terms more favorable to the Class B Limited Partner than the Advance
Facility, if and to the extent available, and in the event such financing is
obtained the Class A Limited Partner shall no longer have any obligation to fund
advances under the Advance Facility pursuant to Section 3.1(c)(ii) or otherwise.
(e)    Funds in the Premium/Expense Reserve Account shall be used or otherwise
distributed in the following order of priority:
(i)    First, as and when needed to pay Premiums and Expenses of the Partnership
(including fees due to the Manager), to the extent consistent with the Budget;
(ii)    Second, subject to Section 3.2(c), on each Distribution Date that
(i) occurs prior to the third anniversary of the Effective Date or after the
holders of the Class D Interests shall have received the Class D Return in full,
pro rata to the Class B Limited Partners the Minimum Class B Interest Monthly
Distribution, or (ii) occurs on or after the third anniversary of the Effective
Date and on a date on which the holders of the Class D Partnership Units shall
not yet have received the Class D Return in full, then 100% of the Minimum
Class B Interest Monthly Distribution will be distributable to the holders of
the Class D Partnership Units to pay the Class D Return until paid in full;
(iii)    Third, subject to Section 3.2(c), once holders of the Class D
Partnership Units have received the Class D Return in full, on each Distribution
Date pro rata to the Class B Limited Partners, on account of the Minimum Class B
Interest Monthly Distribution; and
(iv)    Fourth, any funds remaining in the Premium/Expense Reserve Account in
excess of an amount sufficient to cover the next three months of Premiums and
Expenses, as set forth in the Budget, shall be, at the discretion of the General
Partner, retained in the Premium/Expense Reserve Account or deposited in the
Collections Account for distribution in accordance with Section 3.2(b);
provided, that after the eighth anniversary of the Effective Date and until the
tenth anniversary of the Effective Date, the Minimum Class B Interest Monthly
Distribution will be paid, if at all, in accordance with Section 3.2(b)(iii)
from amounts on deposit in the Collections Account and not from the
Premium/Expense Reserve Account.


(f)    In no event will the Class D Limited Partner be obligated to contribute
funds to the Premium/Expense Reserve Account.

Section 3.2    Distributions.
(a)    The General Partner shall establish a separate bank account on behalf of,
and in the name of, the Partnership to hold, and shall direct all death benefits
and other cash received by the Partnership (other than Capital Contributions,
proceeds of the Advance Facility, and death benefits from Matured Policies (as
defined in the Subscription Agreement), which shall be distributed in accordance
with Section 2.02(b) of the Subscription Agreement) into such account (the
“Collections Account”).
(b)    On each Distribution Date, funds on deposit in the Collections Account
shall be distributed by the Paying Agent pursuant to the Waterfall Notice (as
defined in the A&R Securities Intermediary Agreement (as defined in the
Subscription Agreement)) in the following order of priority:
(i)    First, to the Premium/Expense Reserve Account, until the amount therein
is sufficient to cover the next three months of Premiums and Expenses, as set
forth in the Budget;
(ii)    Second, to pay the Class A Limited Partner the amount necessary such
that the Class A Limited Partner shall have received the Class A Minimum Return
Cumulative Amount (applied first to the amounts described in clause (w), second
to the amounts described in clause (x), third to the amounts described in clause
(y) and fourth to the amounts described in clause (z), in each case of the
definition of Class A Minimum Return Cumulative Amount) as of the last day of
the month immediately prior to such Distribution Date;
(iii)    Third, to the extent the Minimum Class B Interest Monthly Distribution
is not paid to the Class B Limited Partner pursuant to the proviso at the end of
Section 3.1(e) for the month immediately prior to such Distribution Date, then
to the Class B Limited Partner the portion of the Minimum Class B Interest
Monthly Distribution due on such Distribution Date and not paid from the
Premium/Expense Reserve Account;
(iv)    Fourth, for the purpose of rebalancing the Total Return Distributions to
72.5% to the Class A Limited Partner and 27.5% to Class B Limited Partner, as
applicable as of such Distribution Date, to either (x) the Class A Limited
Partner any necessary Class A True Up Payment or (y) the Class B Limited Partner
any necessary Class B True Up Payment; and
(v)    Fifth, 72.5% to the Class A Limited Partner and 27.5% to the Class B
Limited Partner.
The General Partner may engage a third party paying agent (the “Paying Agent”),
selected in the General Partner’s reasonable discretion, to make distributions
out of the Collections Account pursuant to Section 3.2(b). The Paying Agent's
obligations are subject to Section 3.2(c) and (d).
(c)    Notwithstanding any other provision of this Agreement, prior to the
Class B Limited Partner receiving any distributions or payments under this
Agreement, whether under Section 3.1(e), Section 3.2(b), Section 7.3(b), or on
account of the Minimum Class B Interest Monthly Distribution or the Class B True
Up Payment, such amounts otherwise payable to the Class B Limited Partner shall
first be used to satisfy any Indemnified Claims or other indemnification
obligations of the Class B Limited Partner under the Subscription Agreement or
hereunder. If a claim for indemnification under the Subscription Agreement or
hereunder has been initiated by the Class A Limited Partner but has not been
resolved as of the applicable Distribution Date or other date on which a payment
is to be made to the Class B Limited Partner hereunder, the portion of such
distribution or payment necessary to satisfy such indemnification claim shall be
deposited into an escrow account and held until the date of such resolution and
then released to the Class A Limited Partner, the Class B Limited Partner, or
both, as the case may be, in accordance with such resolution. In addition,
notwithstanding any other provision of this Agreement, until the Class D Limited
Partner has received the Class D Return and until all principal and accrued
interest under the Advance Facility has been repaid in full, any and all amounts
otherwise payable to the Class B Limited Partner under Section 3.2(b)(iii), (iv)
or (v) shall be paid: first, 100% of such amounts shall be paid to the Class A
Limited Partners in repayment of outstanding amounts under the Advance Facility
together with interest thereon; second, 100% of such remaining amounts (if any)
shall be paid to the Class D Limited Partner and applied towards the Class D
Return, until the Class D Return is paid in full, and third, thereafter, such
remaining amount (if any) shall be paid to the Class B Limited Partner. For the
avoidance of doubt, any amounts that would otherwise be payable to the Class B
Limited Partner but which are payable to the Class A Limited Partner, the Class
D Limited Partner or any Purchaser Indemnified Party in accordance with this
Section 3.2(c) or Section 3.2(d) shall be distributed by the Paying Agent
directly to the Class A Limited Partner, the Class D Limited Partner or such
Purchaser Indemnified Party, as applicable.
(d)    Without limiting the foregoing, if the Class B Limited Partner has a good
faith dispute as to the amount of any Indemnified Claim or other indemnity
obligation, or any set off pursuant to Section 3.2(c) to satisfy any Indemnified
Claim or other indemnity obligations, prior to commencing any litigation, for 30
days the General Partner, the Class A Limited Partner and the Class B Limited
Partner shall engage in good-faith negotiations with respect to such dispute and
the Partnership shall hold any amounts to be withheld or set off from the
distributions to the Class B Limited Partners in escrow for such 30-day period,
except to the extent such funds are necessary to satisfy any Indemnified Claims
then due and owing by the Partnership. If any such dispute is not resolved
within such 30-day period, the Partnership shall have the right to apply or
distribute such escrowed funds to the Purchaser Indemnified Parties on account
of the Indemnified Claims.
(e)    On each Distribution Date, the General Partner shall deliver or cause to
be delivered a report that sets forth the calculations for the amounts paid
pursuant to Section 3.2(b), the Class A Minimum Return Cumulative Amount, the
Minimum Class B Interest Monthly Distribution (including any portion due to the
Class D Limited Partner), the Class A True Up Payments, the Class B True Up
Payments, the Class D Return and the Total Return Distributions for such month,
which shall be binding on the parties absent manifest error.
(f)    Notwithstanding any provision to the contrary contained in this
Agreement, the Partnership shall not, and the General Partner shall not cause or
permit the Partnership to, make a distribution to any Partner on account of its
interest in the Partnership if such distribution would (i) violate the Act or
other applicable law or (ii) breach or violate any agreement, including any loan
agreement, to which the Partnership is a party.

ARTICLE IV    

MANAGEMENT OF PARTNERSHIP; RIGHTS AND DUTIES OF PARTNERS

Section 4.1    Management Authority; Rights and Obligations of the General
Partner.
(a)    Concurrently with the execution and delivery of this Agreement, the
Withdrawing General Partner hereby resigns and withdraws as general partner of
the Partnership, and the parties hereto hereby appoint and admit the New General
Partner as the general partner of the Partnership, effective immediately prior
to the withdrawal of the Withdrawing General Partner, and the New General
Partner is hereby authorized to, and shall, continue the business of the
Partnership without dissolution.
(b)    Except as otherwise provided in this Agreement or applicable law and
subject to compliance by the General Partner with any provision of this
Agreement, management of the Partnership shall be vested exclusively in the
General Partner, and the General Partner shall have full control over the
business, assets and affairs of the Partnership. Subject to the terms and
conditions of this Agreement, the General Partner shall have the power on behalf
and in the name of the Partnership to carry out any and all of the objectives
and purposes of the Partnership and to perform all acts and enter into and
perform all contracts and other undertakings which the General Partner, in its
sole discretion, deems necessary or advisable or incidental thereto.
(c)    The Partners acknowledge that, as of the Effective Date, the General
Partner has delegated certain of its rights, obligations and responsibilities to
the Manager pursuant to the Management Agreement, and that the Partners approve
of and have authorized such delegation. The Partners further acknowledge that,
pursuant to the Management Agreement, the General Partner has the sole authority
to terminate the Manager. The Manager is, to the extent of its rights and powers
set forth in this Management Agreement, an independent agent of the Partnership
for the purpose of the Partnership’s business.
(d)    The Partners acknowledge that the General Partner intends to conduct the
affairs of the Partnership so as to avoid the Partnership being treated as
having a permanent establishment in the United States, within the meaning of the
tax convention between the United States and Ireland, and otherwise to operate
in accordance with the guidelines in Annex B.
(e)    Subject to Section 2.11(f), the General Partner shall have the authority
to sell Policies with total death benefits of up to $ ** million (for the
avoidance of doubt, such cap shall exclude any sale, surrender, assignment,
transfer or disposition of policies pursuant to Section 4.1(i)). Net proceeds
from such sales of Policies may, in the discretion of the General Partner, be
used to purchase additional Policies. So long as the General Partner notifies
each of the Limited Partners in writing on or prior to the date one or more
Policies are sold, the General Partner shall have ten Business Days from the day
on which the applicable proceeds from such sale have been credited to the
Collections Account in which to determine whether to purchase additional
Policies with such proceeds, and during such ten Business Day-period (or such
longer period as is necessary to complete the purchase of additional Policies,
if the General Partner determines to do so), such proceeds shall remain in the
Collections Account and shall not be distributed pursuant to Section 3.2(b)).
Any portion of such proceeds not used to purchase additional Policies shall be
distributed pursuant to Section 3.2(b) and, in such case, shall be included in
calculating cumulative cash flows from the Effective Date for the purpose of
determining the Class A Minimum Return Cumulative Amount, the Class A True Up
Payment, the Class B True Up Payment, the Minimum Class B Interest Monthly
Distributions, the Class D Return and the Total Return Distributions. Any sale
by the General Partner of Policies with death benefits in excess of $ ** million
in the aggregate and on a cumulative basis (for the avoidance of doubt,
excluding any sale, surrender, assignment, transfer or disposition of policies
pursuant to Section 4.1(i)) shall require the prior written consent of the Class
B Limited Partner. Any purchase of Policies, including pursuant to this
Section 4.1(e) shall require the prior written consent of the Class B Limited
Partner, which consent shall not be unreasonably withheld, conditioned or
delayed.
(f)    Subject to Section 2.11(f), the General Partner shall have the authority
to lapse policies with total death benefits of up to $ ** million, provided that
prior to lapsing any policy, the General Partner shall offer the Class B Limited
Partner a right of first refusal to purchase any such policy to be lapsed for
$10.00, plus all costs and expenses in connection with transferring such policy
to the Class B Limited Partner or its designee. The General Partner shall
provide or cause to be provided the Partners with prompt notice of any lapses of
policies pursuant to this Section 4.1(f), after which the Class B Limited
Partner shall have ten (10) Business Days to exercise its right of first refusal
pursuant to this Section 4.1(f). Any lapse of Policies with death benefits in
excess of $ ** million in the aggregate and on a cumulative basis shall require
the prior written consent of the Class B Limited Partner, which consent shall
not be unreasonably withheld.
(g)    The General Partner shall provide or cause to be provided to the Partners
with prompt notice of any sales of Policies or lapses of Policies pursuant to
Section 4.1(e) or 4.1(f), and shall modify Annex A after each such sale or lapse
of a Policy by removing the same from Annex A. On and after each modification of
Annex A, the General Partner shall use such modified Annex A to calculate the
Class A Minimum Return Cumulative Amount.
(h)    The General Partner shall deliver the Budget for a Fiscal Year no later
than 30 days prior to the commencement of such Fiscal Year. The Budget for each
year shall require approval by at least a Majority in Interest in such holders’
sole discretion. The Class B Limited Partner shall be entitled to review and
provide comments on the Budget, which the General Partner shall consider in good
faith. Notwithstanding the foregoing, any material increase over the prior
year’s Budget not attributable to a cost of insurance increase, indemnification
obligation, litigation expense or other necessary expense (as determined by the
General Partner in its reasonable discretion) shall not be implemented if the
Class B Limited Partner objects in writing to the General Partner to such
increase within 10 days after receiving the proposed Budget from the General
Partner. The General Partner may, in its reasonable discretion, modify the
Budget for any Fiscal Year following the commencement of such Fiscal Year by
providing notice of such modification to the Partners as soon as reasonably
practicable; provided, however, that any such modification resulting in a
material increase in expenditures (other than attributable to a cost of
insurance increase, indemnification obligation, litigation expense or other
necessary expense (as determined by the General Partner in its reasonable
discretion)) over the Budget previously delivered by the General Partner for
such Fiscal Year, shall not be implemented if the Class B Limited Partner
reasonably objects in writing within 10 days after receiving the proposed
modified Budget from the General Partner.
(i)    The Class B Limited Partner may request that the General Partner cause
the Partnership to sell, surrender, assign, transfer or dispose of any life
insurance policy issued by Sun Life Assurance Company of Canada within 90 days
after the Effective Date. If any such policy is sold, the proceeds of such sale
shall be distributed as follows: (i) 72.5% of the proceeds, plus (ii) an 11% per
annum return thereon compounded quarterly from the Effective Date through the
date repaid, plus (iii) 72.5% of all premiums, servicing fees, management fees
and other out-of-pocket costs and expenses actually paid thereon by the
Partnership after the Effective Date and allocable to such policy (based on the
value of such policy held by the Partnership on the Allocation Schedule relative
to the values of all other policies held by the Partnership on the Allocation
Schedule), will be payable to the Class A Limited Partner, and the remainder of
the proceeds of such disposition will be paid to the Class B Limited Partner, in
each case separate from the provisions of Section 3.2(b).

Section 4.2    Power and Authority of Partners. Except as otherwise expressly
set forth herein, no Partner shall, in its capacity as such, have the authority
or power to act for or on behalf of the Partnership in any manner, to do any act
that would be (or could be construed as) binding on the Partnership, or to make
any expenditures on behalf of the Partnership, and the Partners hereby consent
to the exercise by the General Partner of the powers and rights conferred on it
by applicable law and by this Agreement, subject to any restrictions thereon
expressly set forth in this Agreement.

Section 4.3    Rights and Obligations of the General Partner.
(a)    The General Partner shall be subject to all of the liabilities of a
general partner specified in this Agreement and the Delaware Act.
(b)    The Limited Partners will be excused from accepting the performance of
and rendering performance to any person (other than the General Partner) acting
as general partner hereunder (including any trustee or assignee of or from the
General Partner).
(c)    Notwithstanding any other provision of this Agreement, the Bankruptcy of
the General Partner shall not cause the General Partner to cease to be a general
partner of the Partnership and upon the occurrence of such an event, the
Partnership shall continue without dissolution. This Section 4.3(c), together
with the definition of “Bankruptcy” set forth in this Agreement, is intended to
and shall supersede the events of withdrawal set forth in Sections 17402(a)(4) &
(5) of the Act.
(d)    As an inducement for the Limited Partners to enter into this Agreement,
the General Partner represents, warrants and covenants to each Limited Partner
that as of the Effective Date:
(i)    The General Partner has been duly formed and is a validly existing Cayman
limited company, with full power and authority to perform its obligations
herein.
(ii)    This Agreement has been duly authorized, executed and delivered by the
General Partner and, assuming due authorization, execution and delivery by each
Limited Partner, constitutes a valid and binding agreement of the General
Partner enforceable in accordance with its terms against the General Partner,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium,
and other similar laws of general applicability relating to or affecting
creditors’ rights or general equity principles (regardless of whether considered
at law or in equity).

Section 4.4    Rights and Obligations of the Limited Partners.
(a)    No Limited Partner shall be personally liable, whether to the
Partnership, to any of the other Partners, to the creditors of the Partnership
or to any other Third Party, for any of the debts, obligations or liabilities of
the Partnership or any of the losses thereof, whether arising in contract, tort
or otherwise, other than (i) the amount contributed by the Limited Partner to
the Partnership, (ii) the share of undistributed profits of the Partnership
attributable to such Limited Partner, (iii) its obligation to make other
payments expressly provided for in this Agreement and (iv) the amount of any
distributions wrongfully distributed to it.
(b)    No Limited Partner, as such, shall take part in the management of the
business or transact any business for the Partnership. All management
responsibility is vested in the General Partner (including as it may be
delegated to the Manager under the Management Agreement), subject to the other
terms contained in this Agreement. No Limited Partner, as such, shall have the
power to sign for or to bind the Partnership.
(c)    No Limited Partner shall be entitled to withdraw from the Partnership.
(d)    The Bankruptcy, death, disability or declaration of incompetence of a
Limited Partner shall not, in and of itself, dissolve the Partnership, but the
rights of a Limited Partner to share in the profits and losses of the
Partnership and to receive distributions of Partnership funds shall, on the
happening of such an event, devolve upon the Limited Partner’s personal
representative (as defined in the Act), subject to this Agreement, and the
Partnership shall continue as a limited partnership.
(e)    A Person shall be deemed admitted as a Limited Partner at the time such
Person (i) executes a joinder agreement, in form and substance satisfactory to
the General Partner, or a counterpart of this Agreement, (ii) executes such
other documents as the General Partner and transferring Partner shall reasonably
request, and (iii) is named as a Limited Partner on the books of the
Partnership, including the Schedules attached hereto.
(f)    Upon the occurrence of any event that would result in there being no
limited partner in the Partnership, the Partnership shall not dissolve and the
general partners or the personal representative of the last remaining limited
partner is hereby authorized to, and shall, within ninety (90) days after the
occurrence of the event that terminated the continued membership of such limited
partner in the Partnership, agree in writing (i) to continue the Partnership,
and (ii) to the admission of the personal representative or its nominee or
designee, as the case may be, as a substitute limited partner of the
Partnership, effective as of the occurrence of the event that terminated the
continued membership of the last remaining limited partner of the Partnership in
the Partnership

Section 4.5    Corporate Opportunities. Any of the Partners and any of their
respective Affiliates may engage in or possess an interest in other business
ventures of every nature and description, independently or with others, whether
or not such other business ventures are competitive with the Partnership or its
business, and neither the Partnership nor the Partners shall have, or have the
right to acquire, by virtue of this Agreement, any right in and to such venture
or to the income or profit derived therefrom. The doctrine of corporate
opportunity or any analogous doctrine shall not apply to any of the Partners or
any of their Affiliates, and the pursuit of any such business or venture shall
not be deemed wrongful, improper or a breach of any duty hereunder, at law, in
equity or otherwise, and no Partner shall have any duty to communicate with any
other Partner or the Partnership regarding any such business or venture.

Section 4.6    Investment Representations of Limited Partners. Each Limited
Partner hereby represents, warrants and acknowledges to the Partnership that:
(a) in the case of a Limited Partner that is not a natural Person, such Limited
Partner has been duly formed and is validly existing entity under the
jurisdiction of its formation, with full power and authority to perform its
obligations herein; (b) this Agreement has been duly authorized, executed and
delivered by such Limited Partner and, assuming due authorization, execution and
delivery by each other party hereto, constitutes a valid and binding agreement
of such Limited Partner enforceable in accordance with its terms against such
Limited Partner, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium, and other similar laws of general applicability
relating to or affecting creditors’ rights or general equity principles
(regardless of whether considered at law or in equity); (c) such Limited Partner
has such knowledge and experience in financial and business matters and is
capable of evaluating the merits and risks of an investment in the Partnership
and is making an informed investment decision with respect thereto; (d) such
Limited Partner is acquiring interests in the Partnership for investment only
and not with a view to, or for resale in connection with, any distribution to
the public or public offering thereof; (e) the execution, delivery and
performance of this Agreement have been duly authorized by such Limited Partner;
(f) such Limited Partner understands that the Partnership Units have not been
registered under any federal or state securities laws (the “Securities Laws”)
because the Partnership is issuing the Partnership Units in reliance upon the
exemptions from the registration requirements of the Securities Laws providing
for issuance of securities not involving a public offering; and (g) such Limited
Partner has either sought advice from independent legal counsel or determined to
waive such right after carefully reviewing this Agreement. Each Limited Partner
hereby represents, warrants and acknowledges to the Partnership that such
Limited Partner is an accredited investor as such term is defined in Regulation
D promulgated pursuant to Section 4(2) of the Securities Act of 1933, as
amended, and is a “qualified purchaser” within the meaning of the Investment
Company Act of 1940, as amended. Each Limited Partner hereby represents,
warrants and acknowledges to the Partnership that any funds provided by such
Limited Partner in order to fulfill its obligations under this Agreement do not
originate from: (A) a Person listed in the Annex to Executive Order No. 13224
(2001) issued by the President of the United States (Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism) or (B) named on the List of Specially Designated
Nationals and Blocked Persons maintained by the U.S. Office of Foreign Assets
Control, nor will such Limited Partner violate or cause the Partnership to
violate applicable sanctions and U.S. anti-money laundering Laws in connection
with its performance under this Agreement.

Section 4.7    Information and Access Rights.
(a)    The Partnership will furnish or cause to be furnished the following
materials to the Limited Partners:
(i)    Within 90 days after the end of each Fiscal Year, the audited
consolidated balance sheet of the Partnership as at the end of such year, and
the audited consolidated statements of income, cash flows and changes in capital
of the Partnership for such year, accompanied by the report of the independent
auditor with respect thereto, all of which shall comply with applicable
provisions of Regulation S-X promulgated by the SEC;
(ii)    Within 45 days after the end of each of the first three fiscal quarters
in each Fiscal Year, the unaudited consolidated balance sheet of the Partnership
as at the end of such quarter, and the unaudited consolidated statements of
income, cash flows and changes in partners’ capital for such quarter and the
portion of the fiscal year then ended, all of which shall comply with the rules
and regulations of the SEC;
(iii)    Within 20 days after the end of each month, a report detailing
portfolio performance in such month; and
(iv)    any other consolidated annual or quarterly balance sheet of the
Partnership, and any other consolidated statements of income, cash flows and
changes in partners’ capital for the applicable period relating thereto, in each
case to the extent prepared by or on behalf of the Partnership at any time.
(b)    Each Partner shall also receive an IRS Schedule K-1, or a form containing
comparable information to the extent an IRS Schedule K-1 is not required to be
prepared under applicable law, properly completed and filled out in respect of
the Partnership within one hundred and twenty (120) days following the end of
each Fiscal Year (subject to reasonable delays in the event of the late receipt
of any necessary information from, or with respect to, any Person in which the
Partnership holds an interest). If the Partnership is unable to deliver the
foregoing within such one hundred and twenty (120) day period, the Partnership
shall deliver drafts thereof to each Partner within such period, and shall
deliver the final Schedule K-1 or such comparable form as promptly as
practicable thereafter. Each Partner acknowledges that it has delivered to the
Partnership a consent to receive Schedule K-1 through means of electronic
delivery, in a form provided by the Partnership.
(c)    Upon request, the Limited Partners shall be provided with, (A) reasonable
access (at reasonable times and upon reasonable notice) to the General Partner
and all executive officers and accountants of the Partnership and (B) reasonable
access (at reasonable times and upon reasonable notice) to all premises,
properties, books, records (including tax records), contracts, financial and
operating data and information and documents pertaining to the Partnership and
shall be entitled to make copies of such books, records, contracts, data,
information and documents as such Person may reasonably request; provided that
the General Partner shall not be required to provide the Limited Partners with
any information that is competitively sensitive, proprietary, or subject to
privilege (whether attorney-client, doctor-patient or otherwise).
(d)    The Partnership shall, upon a Partner’s request and at such Partner’s
expense, use commercially reasonable efforts to provide such Partner with such
information as such Partner may reasonably request to permit such Partner (or
its partners, members, shareholders or other direct or indirect beneficial
owners as the case may be) to complete and timely file all requisite tax forms
and other requisite tax reports and to compute quarterly and annual estimated
tax liabilities.

Section 4.8    Irish Tax Status Representation of Class A Limited Partner   The
Class A Limited Partner represents and warrants to the Class B Limited Partner
that the persons who are beneficially entitled to the interest payable by the
Class B Limited Partner to the Class A Limited Partner under this Agreement fall
within one of the follow categories: (a) a person who is resident for tax
purposes in a Relevant Territory (being a member state of the European Union
other than Ireland or a jurisdiction with which Ireland has entered into a
double tax agreement) under the laws of that territory except where such person
is a body corporate, such interest is paid to the body corporate in connection
with a trade or business which is carried on by it in Ireland through a branch
or agency; (b) a qualifying company within the meaning of Section 110 of the
Taxes Consolidation Act, 1997; (c) a company that is incorporated in the US and
taxed in the US on its worldwide income except where interest is paid under this
Agreement to the US company in connection with a trade or business which is
carried on by it in Ireland through a branch or agency; (d) a US LLC where the
ultimate recipients of the interest payable to it under this Agreement fall
within paragraphs (a) or (c) above; or (e) an investment undertaking within the
meaning of section 739B of the Taxes Consolidation Act, 1997.  The Class A
Limited Partner hereby agrees to promptly inform the Class B Limited Partner in
writing upon the occurrence of any event which would cause the representation in
the previous sentence to be untrue.

ARTICLE V    

TRANSFERS OF PARTNERSHIP INTERESTS

Section 5.1    Transfers Generally. A Limited Partner may Transfer all or any
portion of its Partnership Units with the written consent of the General
Partner, which consent the General Partner shall not unreasonably withhold,
condition or delay.

Section 5.2    Further Restrictions on Transfer.
(a)    The other provisions of this ARTICLE V notwithstanding, no Transfer of
any Partnership Units may be made if such transfer would, in the opinion of the
General Partner:
(i)    result in the Partnership being treated as a “publicly traded
partnership” within the meaning of Section 7704(b) of the Code;
(ii)    have any material adverse tax consequence to the Partnership or any
Limited Partner;
(iii)    violate the Securities Act of 1933, as amended, or any state (or other
jurisdiction) securities or “Blue Sky” laws applicable to the Partnership or the
Partnership Units;
(iv)    cause the Partnership to become subject to the registration requirements
of the Investment Company Act; or
(v)    be a non‑exempt “prohibited transaction” under ERISA or the Code or cause
all or any portion of the assets of the Partnership to constitute “plan assets”
under ERISA or Section 4975 of the Code.
(b)    Any purported Transfer of Partnership Units other than in accordance with
this Agreement shall be null and void, and the Partnership shall refuse to
recognize any such Transfer for any purpose and shall not reflect in its records
any change in record ownership of Partnership Units pursuant to any such
Transfer.
(c)    Except as otherwise set forth in this Agreement, any Limited Partners
that propose to Transfer Partnership Units in accordance with the terms and
conditions hereof shall be responsible for any expenses incurred by the
Partnership in connection with such Transfer.
(d)    Any Limited Partner seeking to Transfer all or any fraction of its
Partnership Units agrees that it and its potential transferee will be jointly
and severally liable for all reasonable expenses, including attorneys’ fees, or
taxes under Section 1446(f) of the Code, incurred by the Partnership in
connection with such Transfer or potential Transfer, prior to the consummation
of such Transfer, and if such expenses are not reimbursed promptly upon the
General Partner’s request they may be withheld from amounts otherwise
distributable to such Limited Partner or its transferee.  
(e)    Except for Transfers to Affiliates, any Class A Limited Partner seeking
to Transfer all or a fraction of its Class A Partnership Units must also
Transfer the equivalent pro rata share of its Class D Partnership Units, and any
Class D Limited Partner seeking to Transfer all or a fraction of its Class D
Partnership Units must also Transfer the equivalent pro rata share of its Class
A Partnership Units.

Section 5.3    Substituted Limited Partners.
(a)    Each Partner hereby confers upon the General Partner the right to admit a
Transferee of Partnership Units of a Limited Partner as a Substituted Limited
Partner in the Partnership, provided that such Transfer is effected in
accordance with the terms and conditions of this Agreement. Any Transferee who
desires to become a Substituted Limited Partner shall (i) deliver to the General
Partner such information and opinions of counsel, execute such documents, and
take such other action as the General Partner reasonably may deem appropriate
with respect to such substitution, including the written acceptance and adoption
by the Transferee of the provisions of this Agreement and the Act and the
assumption by the Transferee of the obligations of its Transferor together with
evidence that such Substituted Limited Partner can satisfy such Transferee’s
obligations under this Agreement (which shall be reasonably acceptable to the
General Partner) and (ii) pay all expenses incurred by the Partnership in
connection with such Transfer and admission, including the cost of preparing and
filing an amendment to the Certificate of Limited Partnership, if required, and
such expenses shall not be deemed Capital Contributions by the Substituted
Limited Partners. A Transferee shall be deemed admitted to the Partnership as a
Substituted Limited Partner at the time such Transferee is listed on the
Schedules attached hereto. The Partnership shall continue with the same basis
and Capital Account for the Substituted Limited Partner that was attributable to
his Transferor. The name, address and Percentage Interest of the Substituted
Limited Partner shall be duly noted on the applicable attached Schedule.
(b)    Unless and until any assignee, transferee, heir or legatee becomes a
Substituted Limited Partner (in accordance with Section 5.3(a)), his status and
rights shall be limited to the rights of an assignee of a limited partner
interest under Section 17-702 of the Act.
(c)    Upon the Transfer of all or part of an interest in the Partnership, at
the request of the Transferee of the interest, the General Partner may, in its
sole discretion, cause the Partnership to elect, pursuant to Section 754 of the
Code or the corresponding provisions of subsequent law, to adjust the basis of
the Partnership properties as provided by Sections 734 and 743 of the Code.
(d)    In the event of a Transfer by the Class B Limited Partner of its Class B
Partnership Units hereunder, (i) the Transferee shall, in addition to its other
obligations herein assume all of the Class B Limited Partner’s obligations under
the Pledge Agreement and any indemnification obligations under the Subscription
Agreement or this Agreement, and (ii) the consent and approval rights of the
Class B Limited Partner contained in Section 2.10(a), Section 4.1(e),
Section 4.1(f), and the Class B Limited Partner’ rights under Section 7.2, shall
automatically and immediately terminate.

ARTICLE VI    

AMENDMENTS; MEETINGS

Section 6.1    Amendments to be Adopted Solely by the General Partner. The
General Partner may, without the consent of any Limited Partner, amend any
provision of this Agreement, and execute whatever documents may be required in
connection therewith, to reflect:
(a)    any changes as a result of actions validly taken by the General Partner
under Section 2.3, 2.5, 2.6 or 2.7;
(b)    the admission of Substituted Limited Partners in accordance with the
terms of Section 5.3;
(c)    a change that is necessary to qualify the Partnership as a Limited
Partnership under the laws of any state or that is necessary and advisable in
the opinion of the General Partner to ensure that the Partnership will not be
treated as an association taxable as a corporation for federal income tax
purposes; or
(d)    any other amendments similar to the foregoing.

Section 6.2    Other Amendments. Amendments to this Agreement other than those
described in Section 6.1 may be adopted by the affirmative vote of a Majority in
Interest of the Partners. The General Partner may seek the written vote of the
Limited Partners or may call a meeting.



--------------------------------------------------------------------------------






Section 6.3    Amendments not Allowable. Unless otherwise approved by the
Partner(s) affected thereby, no amendment to this Agreement shall be permitted
if the effect of same would be to:
(a)    increase the duties or liabilities of the General Partner or of any
Limited Partner; or
(b)    increase or decrease the interest of any Partner hereto in the assets,
profits or losses of the Partnership.

Section 6.4    Meetings of the Partners.
(a)    Meetings of the Partners to vote upon any matters on which the Limited
Partners are authorized to take action under this Agreement may be called by the
General Partner or by the written request of Limited Partners holding not less
than a Majority in Interest. Notice of the time and place of each meeting of the
Partners shall be delivered to each Partner at least 10 but no more than 60 days
prior to the date of the meeting. Notices shall state the purpose or purposes
for which the meeting is called. Notice need not be given to any Partner that
submits a signed waiver of notice before or after the meeting or that attends
the meeting without protesting at the beginning of the meeting the transaction
of any business because the meeting was not lawfully called or convened. Notice
of any adjourned meeting need not be given, other than by announcement at the
meeting at which the adjournment is taken.
(b)    Each Partner’s vote shall be based on such Partner’s Percentage Interest.
A Majority in Interest shall constitute a quorum at any meeting of the Partners,
and, except as otherwise set forth in this Agreement, a resolution passed by a
majority of the Partnership Units present at any meeting at which there is a
quorum shall constitute an action of the Partners hereunder. Any action required
or permitted to be taken at a meeting of the Partners may be taken without a
meeting if Partners holding the required number of votes consent in writing or
by electronic transmission to the adoption of a resolution authorizing the
action. The resolutions, written consents or electronic transmissions of the
Partners shall be filed with the minutes of the Partnership. Such filing shall
be in paper form if the minutes are maintained in paper form and shall be in
electronic form if the minutes are maintained in electronic form.
(c)    Limited Partners may vote in person or by proxy at any such meetings. Any
or all Partners may participate in a meeting of the Partners by means of a
conference telephone or other communications equipment allowing all Persons
participating in the meeting to hear each other at the same time. Participation
by such means shall constitute presence in person at the meeting.
(d)    Limited Partners entitled to vote shall be those shown on the records of
the General Partner to be Limited Partners in good standing as of a date 10 days
prior to the meeting or the effective date of any written authorization. Any
Limited Partner who is in default under this Agreement shall not be entitled to
vote and his Percentage Interest shall be excluded in calculating the percentage
required for approval, unless and until the default is cured.

ARTICLE VII    

DISSOLUTION AND LIQUIDATION

Section 7.1    Causes. To the fullest extent permitted by law, each Partner
expressly waives any right which it might otherwise have to dissolve the
Partnership by affirmative vote or written consent of the partners or otherwise
except as set forth in this Section 7.1. The Partnership shall be dissolved upon
the first to occur of one of the following events:
(a)    prior to the ** anniversary of the Effective Date, upon the unanimous
vote of the Limited Partners;
(b)    on or after the ** anniversary of the Effective Date, upon the vote of a
Majority in Interest, subject to Section 7.2.
(c)    upon the entry of a judicial decree dissolving the Partnership; or
(d)    at any time there are no limited partners of the Partnership.
For the avoidance of doubt, the actions permitted to be taken by the General
Partner pursuant to Section 2.5 shall not constitute a dissolution for purposes
of this Article VII.



Section 7.2    Notice of Dissolution. Upon the dissolution of the Partnership in
accordance with Section 7.1(c) or (d), or the passing of the resolutions
pursuant to Section 7.1(a) or (b), the General Partner or the liquidating
trustee, as the case may be, shall promptly notify the Partners of such
dissolution. If, in accordance with Section 7.1(b), the holders of a Majority in
Interest pass a resolution to dissolve the Partnership on or after the **
anniversary of the Effective Date, the General Partner shall notify the
remaining Limited Partners thereof. If the Partnership shall be liquidated via a
sale process, the General Partner shall notify the Class B Limited Partner of
such sale process. **

Section 7.3    Liquidation. Upon dissolution of the Partnership, the General
Partner or a liquidation trustee approved by the General Partner shall
immediately commence to wind up the Partnership’s affairs; provided that a
reasonable time shall be allowed for the orderly liquidation of the assets of
the Partnership and the discharge of liabilities to creditors so as to enable
the Partners to minimize the normal losses attendant upon the liquidation. The
Partners shall continue to share profits and losses during liquidation in the
same manner as before liquidation. Each Partner shall be furnished with a
statement prepared by the Partnership’s certified public accountant that shall
set forth the assets and liabilities of the Partnership as of the date of
dissolution. The proceeds of liquidation, all funds on deposit in the
Collections Account and the Premium/Expense Reserve Account and all other funds
of the Partnership shall be distributed, as realized, in the following order and
priority:
(a)    If such liquidation takes place before the ** anniversary of the
Effective Date, then such proceeds shall be distributed first to creditors,
including Partners who are creditors (solely in their capacity as creditors), to
the extent otherwise permitted by law, in satisfaction of liabilities of the
Partnership (whether by payment or by establishment of reserves), and then
pursuant to Section 3.2 (except that there shall be no distribution to the
Premium/Expense Reserve Account).
(b)    If such liquidation takes place on or after the ** anniversary of the
Effective Date, such proceeds shall be distributed as follows:
(i)    first, to creditors, including Partners who are creditors (solely in
their capacity as creditors), to the extent otherwise permitted by law, in
satisfaction of liabilities of the Partnership (whether by payment or by
establishment of reserves); then
(ii)    to pay all outstanding expenses of the Partnership; then
(iii)    to pay to the Class A Limited Partner such amount that will result in
it receiving a cash on cash internal rate of return of 11% as calculated by the
General Partner; then
(iv)    to pay the Class D Limited Partner an amount equal to any unpaid amount
of the Class D Return; then
(v)    subject to Section 3.2(c), to pay the Class B Limited Partner the Class B
True Up Payment; and then
(vi)    in accordance with Section 3.2(b)(v).



--------------------------------------------------------------------------------





(c)    Any net gain or loss realized by the Partnership on the sale or other
disposition of Partnership assets in the process of liquidation of the
Partnership shall be allocated to the Partners in the manner specified for
allocating profits or losses in Article VIII.
(d)    For the purpose of determining the amount distributed to each Partner in
a liquidation, any property distributed in kind shall be valued at Fair Market
Value.

Section 7.4    Termination of Partnership. The Partnership shall terminate when
all of the assets of the Partnership, after payment of or due provision for all
debts, liabilities and obligations of the Partnership, shall have been
distributed to the Partners in the manner provided for in Section 7.3, and the
Certificate of Limited Partnership shall have been cancelled in the manner
required by the Act. Upon cancellation of the Certificate of Limited Partnership
in accordance with the Act, this Agreement shall terminate.

Section 7.5    Return of Capital. The liquidators shall not be personally liable
for the return of Capital Contributions or any portion thereof to the Limited
Partners (it being understood that any such return shall be made solely from
Partnership assets).

Section 7.6    HSR Act. Notwithstanding any other provision in this Agreement,
in the event that the Hart‑Scott‑Rodino Antitrust Improvements Act of 1976 (the
“HSR Act”) is applicable to any Limited Partner by reason of the fact that any
assets of the Partnership shall be distributed to such Limited Partner in
connection with the dissolution of the Partnership, the dissolution of the
Partnership shall not be consummated until such time as the applicable waiting
periods (and extensions thereof) under the HSR Act have expired or otherwise
been terminated with respect to each such Limited Partner.

ARTICLE VIII    

ALLOCATIONS AND TAX MATTERS

Section 8.1    Allocation of Net Income and Net Losses. After giving effect to
the special allocations set forth in Section 8.2, Section 8.3, and Section 8.4,
Net Income and Net Losses, and any items of income, gain, loss or deduction in
respect thereof, for any Allocation Year shall be allocated to the Partners in
such manner that, as of the end of such Allocation Year, the sum of (a) the
Capital Account of each Partner, (b) such Partner’s share of minimum gain (as
determined according to U.S. Treasury Regulations Section 1.704-2(g)) and
(c) such Partner’s Partner Nonrecourse Debt Minimum Gain shall be equal to the
respective net amounts which would be distributed to such Partner under this
Agreement, determined as if the Partnership were to (A) liquidate all of the
assets of the Partnership for an amount equal to their Gross Asset Values and
(B) distribute the proceeds pursuant to Section 7.3.

Section 8.2    Special Allocations. The following special allocations shall be
made in the following order:
(a)    Minimum Gain Chargeback. Except as otherwise provided in U.S. Treasury
Regulations Section 1.704-2(f), notwithstanding any other provision of this
ARTICLE VIII, if there is a net decrease in Partnership Minimum Gain during any
Allocation Year, each Partner shall be specially allocated items of Partnership
income and gain for such Allocation Year (and, if necessary, subsequent
Allocation Years) in an amount equal to such Partner’s share of the net decrease
in Partnership Minimum Gain, determined in accordance with U.S. Treasury
Regulations Section 1.704-2(g).Allocations pursuant to the previous sentence
shall be made in proportion to the respective amounts required to be allocated
to each Partner pursuant thereto. The items to be so allocated shall be
determined in accordance with U.S. Treasury Regulations Sections 1.704-2(f)(6)
and 1.704-2(j)(2). This Section 8.2(a) is intended to comply with the minimum
gain chargeback requirement in U.S. Treasury Regulations Section 1.704-2(f) and
shall be interpreted consistently therewith.
(b)    Partner Minimum Gain Chargeback. Except as otherwise provided in
U.S. Treasury Regulations Section 1.704-2(i)(4), notwithstanding any other
provision of this ARTICLE VIII, if there is a net decrease in Partner
Nonrecourse Debt Minimum Gain attributable to a Partner Nonrecourse Debt during
any Allocation Year, each Partner who has a share of the Partner Nonrecourse
Debt Minimum Gain attributable to such Partner Nonrecourse Debt, determined in
accordance with U.S. Treasury Regulations Section 1.704-2(i)(5), shall be
specially allocated items of Partnership income and gain for such Allocation
Year (and, if necessary, subsequent Allocation Years) in an amount equal to such
Partner’s share of the net decrease in Partner Nonrecourse Debt, determined in
accordance with U.S. Treasury Regulations Section 1.704-2(i)(4). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Partner pursuant thereto. The items to
be so allocated shall be determined in accordance with U.S. Treasury Regulations
Sections 1.704‑2(i)(4) and 1.704-2(j)(2). This Section 8.2(b) is intended to
comply with the minimum gain chargeback requirement in U.S. Treasury Regulations
Section 1.704-2(i)(4) and shall be interpreted consistently therewith.
(c)    Qualified Income Offset. In the event any Partner unexpectedly receives
any adjustments, allocations, or distributions described in U.S. Treasury
Regulations Section 1.704-1(b)(2)(ii)(d)(4), Section 1.704-1(b)(2)(ii)(d)(5), or
Section 1.704-1(b)(2)(ii)(d)(6), items of Partnership income and gain shall be
specially allocated to such Partner in an amount and manner sufficient to
eliminate, to the extent required by the U.S. Treasury Regulations, the Adjusted
Capital Account Deficit of the Partner as quickly as possible, provided that an
allocation pursuant to this Section 8.2(c) shall be made only if and to the
extent that the Partner would have an Adjusted Capital Account Deficit after all
other allocations provided for in this ARTICLE VIII have been tentatively made
as if this Section 8.2(c) were not in the Agreement.
(d)    Gross Income Allocation. In the event any Partner has an Adjusted Capital
Account Deficit at the end of any Allocation Year, each such Partner shall be
specially allocated items of Partnership income and gain in the amount of such
deficit as quickly as possible; provided that an allocation pursuant to this
Section 8.2(d) shall be made only if and to the extent that such Partner would
have an Adjusted Capital Account Deficit after all other allocations provided
for in this ARTICLE VIII have been made as if Section 8.2(c) and this
Section 8.2(d) were not in the Agreement.
(e)    Nonrecourse Deductions. Nonrecourse Deductions for any Allocation Year
shall be specially allocated to the Partners in a manner permitted under U.S.
Treasury Regulations and selected by the General Partner.
(f)    Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for
any Allocation Year shall be specially allocated to the Partner who bears the
economic risk of loss with respect to the Partner Nonrecourse Debt to which such
Partner Nonrecourse Deductions are attributable in accordance with U.S. Treasury
Regulations Section 1.704-2(i)(1).
(g)    Section 754 Adjustments. To the extent an adjustment to the adjusted
U.S. federal income tax basis of any Partnership asset, pursuant to
Section 734(b) or Section 743(b) of the Code is required, pursuant to
U.S. Treasury Regulations Section 1.704 1(b)(2)(iv)(m)(2) or
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Partner in complete liquidation of
such Partner’s interest in the Partnership, the amount of such adjustment to
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the U.S. federal income tax basis of the asset) or loss (if the
adjustment decreases such basis) and such gain or loss shall be specially
allocated to the Partners in accordance with their interests in the Partnership
in the event U.S. Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies,
or to the Partner to whom such distribution was made in the event U.S. Treasury
Regulations Section 1.704-1(b)(2)(iv)(m)(4) applies.

Section 8.3    Loss Limitation. Losses allocated pursuant to this ARTICLE VIII
shall not exceed the maximum amount of losses that can be allocated without
causing any Partner to have an Adjusted Capital Account Deficit at the end of
any Allocation Year. In the event some but not all of the Partners would have
Adjusted Capital Account Deficits as a consequence of an allocation of losses
pursuant to this ARTICLE VIII, the limitation set forth in this Section 8.3
shall be applied on a Partner by Partner basis and losses not allocable to any
Partner as a result of such limitation shall be allocated to the other Partners
in accordance with the positive balances in such Partner’s Capital Accounts so
as to allocate the maximum permissible losses to each Partner under
U.S. Treasury Regulations Section 1.704-1(b)(2)(ii)(d).

Section 8.4    Curative Allocations. The allocations set forth in
Section 8.2(a), Section 8.2(b), Section 8.2(c), Section 8.2(d), Section 8.2(e),
Section 8.2(f), Section 8.2(g) and Section 8.3 (the “Regulatory Allocations”)
are intended to comply with certain requirements of the U.S. Treasury
Regulations. It is the intent of the Partners that, to the extent possible, all
Regulatory Allocations shall be offset either with other Regulatory Allocations
or with special allocations of other items of Partnership income, gain, loss, or
deduction pursuant to this Section 8.4. Therefore, the General Partner shall
make such offsetting special allocations of Partnership income, gain, loss, or
deduction in whatever manner it determines appropriate so that, after such
offsetting allocations are made, each Partners Capital Account balance is, to
the extent possible, equal to the Capital Account balance such Partner would
have had if the Regulatory Allocations were not part of the Agreement. In
exercising its discretion under this Section 8.4, the General Partner shall take
into account future Regulatory Allocations under Section 8.2(a) and
Section 8.2(b) that, although not yet made, are likely to offset other
Regulatory Allocations previously made under Section 8.2(e) and Section 8.2(f).

Section 8.5    Tax Allocations. Except as otherwise provided in this
Section 8.5, each item of income, gain, loss and deduction of the Partnership
for U.S. federal income tax purposes shall be allocated among the Partners in
the same manner as such items are allocated for book purposes under this
ARTICLE VIII. In accordance with Section 704(c) of the Code and the
U.S. Treasury Regulations thereunder, income, gain, loss, and deduction with
respect to any property contributed to the capital of the Partnership shall,
solely for tax purposes, be allocated among the Partners so as to take account
of any variation between the adjusted U.S. federal income tax basis of such
property to the Partnership for U.S. federal income tax purposes and its initial
Gross Asset Value (computed in accordance with the definition of Gross Asset
Value herein) using “the remedial method” described by U.S. Treasury Regulations
Section 1.704-3(d). In the event the Gross Asset Value of any Partnership asset
is adjusted pursuant to subparagraph (ii) of the definition of Gross Asset
Value, subsequent allocations of income, gain, loss, and deduction with respect
to such asset shall take account of any variation between the adjusted basis of
such asset for federal income tax purposes and its Gross Asset Value in the same
manner as under Section 704(c) of the Code and the U.S. Treasury Regulations
thereunder. Allocations pursuant to this Section 8.5 shall not be taken into
account in computing any Partner’s Capital Account.

Section 8.6    Partnership Audits.
(a)    The General Partner (or such Person as may be designated by the General
Partner) shall be designated, in the manner prescribed by applicable law, as the
Partnership Representative and shall appoint or revoke the appointment of the
Designated Individual. The Partnership Representative and Designated Individual
(as relevant) shall be authorized to act on behalf of the Partnership in respect
of Partnership tax audits. In the event the Partnership shall be the subject of
an income tax audit by any U.S. federal, state or local authority, to the extent
the Partnership is treated as an entity for purposes of such audit, including
administrative settlement and judicial review, the Partnership Representative
shall be authorized to act for the Partnership. All expenses incurred in
connection with any such audit, investigation, settlement or review shall be
borne by the Partnership. The Partnership Representative shall (i) keep the
Partners informed as to the status of any tax audit, (ii) promptly deliver to
the Partners copies of any substantive written communications or notices
received by the Partnership Representative in connection with any such tax
audit, and (iii) if the Partnership Representative intends to respond to such
communications or notices, permit the Partners to provide comments thereto,
which comments the Partnership Representative shall consider in good faith. The
Partnership Representative shall give advance notice to the Partners of any tax
audit, tax hearings or other proceedings relating to the tax matters of the
Partnership and shall give prompt notice to the Partners upon the conclusion of
any tax audit, tax hearings or other material proceedings relating to the tax
matters of the Partnership and shall cooperate in good faith to provide
information reasonably requested in respect thereof.
(b)    The Partners agree that, if the Partnership receives a notice of final
partnership administrative adjustment that would, with the passing of time,
result in an “imputed underpayment” imposed on the Partnership as that term is
defined in Section 6225 of the Code, then the Partnership Representative may
elect to apply the procedures in Section 6226 of the Code (the “Push-Out
Election”) and the Partners agree to comply with all requirements and procedures
in accordance therewith.
(c)    To the extent the Push-Out Election is not made, any taxes, penalties and
interest payable by the Partnership as a result of a tax audit, inquiry or other
proceeding in respect of taxes (“Partnership Level Taxes”) shall be treated as
attributable to the Partners (or former Partners, as applicable), and the
Partnership Representative shall allocate the burden of any such Partnership
Level Taxes to those Partners (or former Partners, as applicable) to whom such
amounts are reasonably attributable, taking into account the applicable
allocation methodologies of this Agreement and the effect of any modifications
described in Section 6225(c) of the Code that reduce the amount of Partnership
Level Taxes. Any such modifications specifically attributable to a Partner’s tax
status shall be allocated solely to such Partner for purposes of this Agreement,
unless otherwise required by law. In the event that a Partner reasonably objects
to the manner of any such allocation and the Partners are unable to agree upon
such allocation (any such Partners, the “Disputing Partners”), any unresolved
matters shall be resolved by an independent accounting firm that is mutually
acceptable to the Disputing Partners. The costs of the independent accounting
firm shall be borne equally by the Disputing Partners.
(d)    Partnership Level Taxes that are determined to be attributable to a
Partner pursuant to Section 8.7 shall be allocated to such Partner (or to any
transferee of such Partner to the extent that such Partner subsequently
transferred its Partnership Interests to such transferee (a “Subsequent
Transferee”)), and any such Partnership Level Tax shall (i) be deemed to have
been distributed or paid to such Partner (or to any Subsequent Transferee),
(ii) reduce the amount otherwise distributable to such Partner (or to any
Subsequent Transferee) pursuant to this Agreement and (iii) without duplication,
reduce the Capital Account of such Partner (or any Subsequent Transferee). Any
transferring Partner and its Subsequent Transferees agree to jointly and
severally indemnify the Partnership for any “imputed underpayment” (within the
meaning of Section 6225 of the Code) that is attributable to the transferring
Partner in respect of each taxable year in which the transferring Partner held
an interest in the Partnership.

Section 8.7    Withholding and other Taxes.
(a)    If requested by the General Partner, in its reasonable discretion, each
Limited Partner shall deliver to the General Partner: (i) an affidavit in form
satisfactory to the General Partner stating whether or not such Partner (or its
partners, members, shareholders or other direct or indirect beneficial owners as
the case may be) is subject to tax withholding under the provisions of any
federal, state, local, foreign or other law; (ii) any other certificates, forms,
or instruments requested by the General Partner relating to such Limited
Partner’s status under such laws; and/or (iii) any information reasonably
requested by the General Partner in connection with applicable Partnership Audit
Rules (including evidence, if applicable, of such Partner’s filing of tax
returns and payment of tax) or Section 1446(f) of the Code. Each Limited Partner
shall cooperate with the General Partner to the extent reasonably requested by
it in connection with any tax structuring, tax audit, tax settlement or similar
agreement, tax filings, tax elections, or other interaction with any taxing
authority of or involving the Partnership or any of its existing or former
investments. The obligations under this Section 8.7(a) shall survive the
transfer, withdrawal or termination of an interest in the Partnership, and the
termination, dissolution, liquidation and winding up of the Partnership.
(b)    Notwithstanding any other provision of this Agreement, each Partner
hereby authorizes the Partnership to withhold and to pay over, or otherwise pay,
any withholding or other taxes or governmental charges required to be paid by,
or imposed on any accruals or receipts of, the Partnership or any of its
Affiliates (pursuant to the Code or any provision of U.S., state or local or
non-U.S. tax law) with respect to such Partner or as a result of such Partner’s
participation in the Partnership or such Partner’s failure to provide the
information specified in Section 8.7(a). If and to the extent that the
Partnership shall be required to withhold or pay, or any accrual or receipts of
the Partnership are subject to, any such withholding or other taxes or
governmental charges, the applicable Partner shall be deemed for all purposes of
this Agreement to have received a payment from the Partnership as of the time
such withholding or other tax or governmental charge is required to be paid. To
the extent that the aggregate of such deemed payments to a Partner for any
period exceeds the distributions that such Partner would have received for such
period but for such withholding, the Partnership shall notify such Partner as to
the amount of such excess and such Partner shall make a prompt payment to the
Partnership of such amount by wire transfer. Any withholdings by the Partnership
referred to in this Section 8.7 shall be made at the applicable statutory rate
under the applicable tax law unless the Partnership shall have received an
opinion of counsel or other evidence, satisfactory to it, to the effect that a
lower rate is applicable, or that no withholding is applicable.
(c)    Each Partner shall bear the economic burden of any and all losses, costs,
claims, judgments, damages, settlement costs, fees or related expenses
(including attorneys’ fees and fines) arising out of any alleged or actual act
or omission to act with respect to any tax payment or governmental charge
(including pursuant to the Partnership Audit Rules and the Tax Reporting Rules),
withholding, deduction or special allocation made by the Partnership, its
subsidiaries or any withholding agent to the extent attributable to such Partner
pursuant to this Section 8.7 (provided that the Partnership or relevant
withholding agent was not found guilty of fraud, gross negligence or willful
misconduct by a court of competent jurisdiction). The obligation provided for in
this Section 8.7(c) shall survive the Transfer, withdrawal or termination of an
Interest in the Partnership, and the termination, dissolution, liquidation and
winding up of the Partnership.
(d)    Any and all payments made under or allocations with respect the Advance
Facility or with respect to the Class D Units shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law requires the deduction or withholding of any Tax from any such
payment, then the Class B Limited Partner or the Partnership, as applicable,
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant governmental authority in
accordance with applicable law. The sum payable by the Class B Limited Partner
or the Partnership, as applicable, shall be increased as necessary so that after
such deduction or withholding has been made the Class A Limited Partner (or the
transferee/assignee of the Advance Facility or the Class D Units, as applicable)
receives an amount equal to the sum it would have received had no such deduction
or withholding been made, unless on the date on which the payment falls due the
payment could have been made to the Class A Limited Partner (or the
transferee/assignee of the Advance Facility or the Class D Units, as applicable)
without such deduction or withholding tax if the Class A Limited Partner (or the
transferee/assignee of the Advance Facility or the Class D Units, as applicable)
had been a Qualifying Lender, but on the date on which the payment falls due the
Class A Limited Partner (or the transferee/assignee of the Advance Facility or
the Class D Units, as applicable) is not or ceased to be a Qualifying Lender
other than as a result of any change after the date of this Agreement in any law
or treaty or any published practice or published concession of any relevant
taxing authority. In the event the Class B Limited Partner intends to withhold
any amounts pursuant to this Section 8.7(d), it shall give prior notice to the
applicable recipient and shall cooperate in good faith with such recipient to
reduce or eliminate such withholding.

ARTICLE IX    

INDEMNIFICATION

Section 9.1    Indemnification.
(a)    No Partner shall be liable to the Partnership or to any other Partner for
monetary damages for any losses, claims, damages or liabilities arising from any
act or omission performed or omitted by it arising out of or in connection with
this Agreement or the Partnership’s business or affairs, except for any such
loss, claim, damage or liability primarily attributable to such Partner’s gross
negligence or willful misconduct, in each case as determined by a court of
competent jurisdiction in a final, non-appealable decision. The Partnership
shall, to the fullest extent permitted by applicable law, indemnify, defend and
hold harmless each Partner and its Affiliates and their respective directors,
managers, officers, employees, members, partners, advisors, agents and
representatives (collectively, the “Covered Persons”) against any losses,
claims, damages or liabilities to which such Covered Person may become subject
in connection with any matter arising out of or in connection with this
Agreement or the Partnership’s business or affairs, except for any such loss,
claim, damage or liability primarily attributable to such Covered Person’s gross
negligence or willful misconduct, in each case as determined by a court of
competent jurisdiction in a final, non-appealable decision. If any Covered
Person becomes involved in any capacity in any action, proceeding or
investigation in connection with any matter arising out of or in connection with
this Agreement or the Partnership’s business or affairs, the Partnership shall
reimburse such Covered Person for its reasonable and documented legal and other
reasonable out-of-pocket expenses (including the cost of any investigation and
preparation) as they are incurred in connection therewith; provided that such
Covered Person shall promptly repay to the Partnership the amount of any such
reimbursed expenses paid to it if it shall ultimately be determined that such
Covered Person was not entitled to be indemnified by the Partnership in
connection with such action, proceeding or investigation. If for any reason
(other than the gross negligence or willful misconduct of such Covered Person,
in each case as determined by a court of competent jurisdiction in a final,
non-appealable decision) the foregoing indemnification is unavailable to such
Covered Person, or insufficient to hold it harmless, then the Partnership shall
contribute to the amount paid or payable by such Covered Person as a result of
such loss, claim, damage, liability or expense in such proportion as is
appropriate to reflect the relative benefits received by the Partnership on the
one hand and such Covered Person on the other hand or, if such allocation is not
permitted by applicable law, to reflect not only the relative benefits referred
to above but also any other relevant equitable considerations. The provisions of
this Section 9.1(a) shall survive for a period of six years from the date of
dissolution of the Partnership; provided that (i) if at the end of such period
there are any actions, proceedings or investigations then pending, any Covered
Person may so notify the Partnership and the other Partners at such time (which
notice shall include a brief description of each such action, proceeding or
investigation and the liabilities asserted therein) and the provisions of this
Section 9.1(a) shall survive with respect to each such action, proceeding or
investigation set forth in such notice (or any related action, proceeding or
investigation based upon the same or similar claim) until such date that such
action, proceeding or investigation is finally resolved and (ii) the obligations
of the Partnership under this Section 9.1(a) shall be satisfied solely out of
Partnership assets and no Covered Person shall have any personal liability on
account thereof. Notwithstanding anything to the contrary contained in this
Agreement, the obligations of the Partnership or any Covered Person under this
Section 9.1(a) shall (a) be in addition to any liability which the Partnership
or such Covered Person may otherwise have and (b) inure to the benefit of such
Covered Person, its Affiliates and their respective members, directors,
officers, employees, agents and Affiliates and any successors, assigns, heirs
and personal representatives of such Persons. The foregoing provisions of this
Section 9.1(a) shall survive any termination of this Agreement. For the
avoidance of doubt, this Section 9.1(a) does not limit, reduce or otherwise
modify the indemnification obligations of the Class B Limited Partner under the
Subscription Agreement.
(b)    Priority.
(i)    The Partnership and the Partners hereby agree that the obligation of the
Partnership under this Section 9.1 (such obligations, the “Partnership
Indemnification Obligations”) to indemnify or advance expenses to any Person for
the matters covered hereby shall be the primary source of indemnification and
advancement of expenses for such Person in connection therewith and any
obligation on the part of a Partner or any of its Affiliates (an “Upstream
Indemnifying Party”) with respect thereto (such obligation, a “Partner
Indemnification Agreement”) shall be secondary to the Partnership
Indemnification Obligations. In the event that the Partnership fails to
indemnify or advance expenses to any Person as required or contemplated by this
Agreement (such amounts the “Unpaid Indemnity Amounts”) and an Upstream
Indemnifying Party makes any payment to such Person in respect of
indemnification or advancement of expenses under any Partner Indemnification
Agreement on account of such Unpaid Indemnity Amounts, such Upstream
Indemnifying Party shall be subrogated to the rights of such Person under this
Section 9.1 or any similar arrangement or agreement for indemnification or
advancement of expenses by the Partnership or the Partnership’s Subsidiaries (a
“Partnership Indemnification Agreement”).
(ii)    The Partnership hereby agrees that, to the fullest extent permitted by
applicable law, its obligation to indemnify a Person under this Section 9.1 or
any Partnership Indemnification Agreement shall include any amounts expended by
an Upstream Indemnifying Party under any Partner Indemnification Agreement in
respect of indemnification or advancement of expenses to any Person in
connection with a Proceeding involving his or her service as a director, officer
and employee of the Partnership, or director, officer, employee, fiduciary or
agent of the Partnership or any of its Subsidiaries.
(iii)    The right to indemnification and the advancement and payment of
expenses conferred in this Section 9.1 shall not be exclusive of any other right
that a Covered Person may have or hereafter acquire under any law (common or
statutory) or provision of this Agreement or otherwise.
(iv)    The indemnification and other rights described in this Section 9.1 are
for the benefit of, and shall be enforceable by, the Persons identified in this
Section acting in the capacities described therein and not in any other
capacity.

Section 9.2    Insurance. The Partnership shall maintain insurance, at its
expense, on its own behalf and on behalf of any Covered Person against any
liability asserted against him or her and incurred by him or her in any such
capacity, whether or not the Partnership would have the power to indemnify such
person against such liability under Section 9.1.

Section 9.3    Merger or Consolidation; Other Enterprises. For purposes of this
ARTICLE IX, references to “the Partnership” shall include, in addition to the
resulting company, any constituent company (including any constituent of a
constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
managers, directors, officers, employees or agents, so that any Person who is or
was a manager, director, officer, employee or agent of such constituent company,
or is or was serving at the request of such constituent company as a director,
officer, employee or agent of another company, partnership, joint venture, trust
or other enterprise, shall stand in the same position under this ARTICLE IX with
respect to the resulting or surviving company as he or she would have with
respect to such constituent company if its separate existence had continued. For
purposes of this Section 9.3, references to “other enterprises” shall include
employee benefit plans; references to “fines” shall include any excise taxes
assessed on a Person with respect to any employee benefit plan; and references
to “serving at the request of the Partnership” shall include any service as a
manager, director, officer, employee or agent of the Partnership that imposes
duties on, or involves services by, such manager, director, officer, employee or
agent with respect to an employee benefit plan, its participants or
beneficiaries; and a Person who acted in good faith and in a manner such Person
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan shall be deemed to have acted in a manner “not
opposed to the best interests of the Partnership” as referred to in this
Section 9.3.

ARTICLE X    

MISCELLANEOUS

Section 10.1    Waiver of Partition; Nature of Interest. To the fullest extent
permitted by law, each Partner (and any additional partner admitted hereunder)
hereby irrevocably waives any right or power that such Person might have to
cause the Partnership or any of its assets to be partitioned, to cause the
appointment of a receiver for all or any portion of the assets of the
Partnership, to compel any sale of all or any portion of the assets of the
Partnership pursuant to any applicable law or to file a complaint or to
institute any proceeding at law or in equity to cause the dissolution,
liquidation, winding up or termination of the Partnership. No Partner shall have
any interest in any specific assets of the Partnership, and no Partner shall
have the status of a creditor with respect to any distribution pursuant to
Section 3.2. The interest of the Partners in the Partnership is personal
property.

Section 10.2    Confidentiality.
(a)    Each Limited Partner agrees that such Limited Partner shall keep
confidential, and shall not disclose to any third Person, without the prior
written consent of the General Partner, any non-public information with respect
to the Partnership (including any Person in which the Partnership holds, or
contemplates acquiring, an investment) that is in such Limited Partner’s
possession on the date hereof or disclosed to such Limited Partner by or on
behalf of the Partnership, including the terms of this Agreement, the Parties to
this Agreement and any rights or obligations of the Parties hereto, any
information relating to the Policies and the assets of the Partnership and
Protected Personal Data; provided that such Limited Partner may disclose any
such information (i) as has become generally available to the public without a
breach of this Agreement by such Limited Partner; (ii) to its equity holders
(including the Partner's direct and indirect limited partners and investors) and
their respective Affiliates, and its and their respective Affiliates, members,
partners, actual or potential investors, directors, managers, officers,
employees, professional advisers and lenders who need to know such information,
upon notification to such Persons that such disclosure is made in confidence and
shall be kept in confidence; (iii) to the extent required in order to comply
with reporting obligations to its partners who have agreed to keep such
information confidential; (iv) to the extent necessary in order to comply with
any applicable Securities Laws of the United States, any state or territory
thereof or any other jurisdiction in which such Limited Partner is organized,
located or has material operations or with any other law, order, regulation,
ruling or stock exchange rules applicable to such Limited Partner (including the
U.S. Freedom of Information Act, or any similar statutory or regulatory
disclosure requirement of any state or other jurisdiction); and (v) as may be
required in response to any summons or subpoena or in connection with any
litigation, it being agreed that, unless such information has been generally
available to the public without a breach of this Agreement by such Limited
Partner, if such information is being requested pursuant to a summons or
subpoena or a discovery request in connection with a litigation, in each case to
the extent permitted by law, (x) such Limited Partner shall give the General
Partner notice of such request and shall cooperate with the General Partner at
the General Partner’s request (provided that such cooperation is permitted by
law) so that the General Partner may, in its discretion, seek a protective order
or other appropriate remedy, if available, and (y) in the event that such
protective order is not obtained (or sought by the General Partner after
notice), such Limited Partner (A) shall furnish only that portion of the
information which, in accordance with the advice of counsel, is legally required
to be furnished and (B) will exercise its reasonable efforts to obtain
assurances that confidential treatment will be accorded such information.
(b)    Notwithstanding the foregoing or anything else contained in this
Agreement or elsewhere to the contrary, each Limited Partner (and any employee,
representative or other agent thereof) may disclose to any and all Persons,
without limitation of any kind, the tax treatment and tax structure of, and all
tax strategies relating to, the Partnership, the Limited Partner’s ownership of
an interest in the Partnership, and any Partnership transaction, and all
materials of any kind (including opinions and other tax analyses) that are
provided to the Limited Partner relating to such tax treatment, tax structure
and tax strategies. For this purpose, “tax structure” means any facts relevant
to the tax treatment of the Partnership, the Limited Partner’s ownership of an
interest in the Partnership, and any Partnership transaction, and does not
include information relating to the identity of the Partners or their respective
Affiliates. Nothing in this ‎Section 10.2(b) shall be deemed to require the
General Partner to disclose to any Limited Partner any information that the
General Partner is permitted or is required to keep confidential in accordance
with this Agreement or otherwise.
(c)    Without limitation of the foregoing, each Limited Partner acknowledges
that notices and reports to Limited Partners may contain material non-public
information concerning, among other things, direct and indirect investments of
the Partnership, and agrees (i) to use any information provided to it by the
Partnership only to monitor and manage its interest in the Partnership, and (ii)
not to trade in securities on the basis of any material non-public information
provided to it by the Partnership. Without limitation of the foregoing, each
Limited Partner acknowledges that the Partnership may have access to Protected
Personal Data, and no Limited Partner shall receive or obtain any Protected
Personal Data except with the consent of the General Partner and subject to any
restrictions on use or dissemination of such Protected Personal Data and any
assurances that General Partner may reasonably request to ensure that such
Protected Personal Data is kept confidential in accordance with applicable law.

Section 10.3    Benefits of Agreement; No Third-Party Rights. None of the
provisions of this Agreement shall be for the benefit of or enforceable by any
creditor of the Partnership or by any creditor of any of the Partners, nothing
in this Agreement shall be deemed to create any right in any Person not a party
hereto, and this Agreement shall not be construed in any respect to be a
contract in whole or in part for the benefit of any third person.

Section 10.4    Severability of Provisions. Each provision of this Agreement
shall be considered severable and if for any reason any provision or provisions
herein are determined to be invalid, unenforceable or illegal under any existing
or future law, such invalidity, unenforceability or illegality shall not impair
the operation of or affect those portions of this Agreement which are valid,
enforceable and legal.

Section 10.5    Entire Agreement. This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof.

Section 10.6    Binding Agreement. Notwithstanding any other provision of this
Agreement, the Partners agree that this Agreement constitutes a legal, valid and
binding agreement of the Partners, and is enforceable in accordance with its
terms. This Agreement shall be binding upon the parties hereto and their
respective executors, administrators, legal representatives, heirs, successors
and assigns, and shall inure to the benefit of the parties hereto and, except as
otherwise provided herein, their respective executors, administrators, legal
representatives, heirs, successors and assigns.

Section 10.7    Governing Law; Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by and construed under the laws of the State of
Delaware (without regard to conflict of laws principles), all rights and
remedies being governed by said laws. Any action or proceeding against the
parties hereto relating in any way to this Agreement may be brought or enforced
exclusively in the Delaware Court of Chancery or if such court lacks subject
matter jurisdiction, then in any other state or federal court sitting in
Wilmington, Delaware (and any appellate court therefrom), and the parties hereto
irrevocably submit to the jurisdiction of such courts in respect of any action
or proceeding. Each of the parties hereto hereby waives to the fullest extent
permitted by applicable law any right it may have to a trial by jury with
respect to any litigation directly or indirectly arising out of, under or in
connection with this Agreement or any of the transactions contemplated hereby.
Each of the parties hereto hereby authorizes and agrees to accept service of
process sufficient for personal jurisdiction in any action against it in the
manner contemplated by Section 10.9.

Section 10.8    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original of this Agreement and
all of which together shall constitute one and the same instrument.

Section 10.9    Notices. Any notices required to be delivered hereunder shall be
in writing and personally delivered, mailed or sent by telecopy, electronic mail
or other similar form of rapid transmission, and shall be deemed to have been
duly given upon receipt (i) in the case of a Partner, to such Partner at its
address as listed on relevant Schedule attached hereto and (ii) in all other
cases, at such other address as may be designated by written notice to the other
party.

Section 10.10    Further Assurances. The General Partner agrees to execute,
acknowledge, deliver, file, record and publish such further instruments and
documents, and do all such other acts and things as may be required by law, or
as may be required to carry out the intent and purposes of this Agreement.
[Signature Pages Follow]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
duly executed this Agreement of Limited Partnership as of the date first above
written.
WITHDRAWING GENERAL PARTNER:

WHITE EAGLE GENERAL PARTNER, LLC, a Delaware limited liability company


By:
/s/ Miriam Martinez    
Name: Miriam Martinez
Title: CFO





[Signature Page to Agreement of Limited Partnership for White Eagle Asset
Portfolio, LP]
            



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
duly executed this Agreement of Limited Partnership as of the date first above
written.
NEW GENERAL PARTNER:

PALOMINO JV GP LIMITED, a Cayman limited company




By:
/s/ Yun Zheng    
Name: Yun Zheng
Title: Director













[Signature Page to Agreement of Limited Partnership for White Eagle Asset
Portfolio, LP]
            



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
duly executed this Agreement of Limited Partnership as of the date first above
written.
LIMITED PARTNERS:
PALOMINO JV, L.P., a Cayman limited partnership






By:
/s/ Yun Zheng    
Name: Yun Zheng
Title: Director







[Signature Page to Agreement of Limited Partnership for White Eagle Asset
Portfolio, LP]
            



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
duly executed this Agreement of Limited Partnership as of the date first above
written.
LIMITED PARTNERS:
LAMINGTON ROAD DESIGNATED ACTIVITY COMPANY, an Irish 110 company






By:
/s/ Thomas Barry    
Name: Thomas Barry
Title: Director







[Signature Page to Agreement of Limited Partnership for White Eagle Asset
Portfolio, LP]
        





--------------------------------------------------------------------------------






SCHEDULE A-1
Class A Limited Partners
Name and Address
Units
Total Percentage Interest
Palomino JV, L.P.
Address to be in accordance with notice instructions given to the Partnership
and each other Party hereto.


7,250 Class A Units
72.50%










--------------------------------------------------------------------------------






SCHEDULE A-2
Class A Capital Contributions
Name
Capital Contribution
Initial Capital Account
Initial Gross Asset Value of Contributed Assets
Palomino JV, L.P.
$366,180,921.00
$ **
$ **








SCHEDULE B-1
Class B Limited Partners
Name and Address
Units
Total Percentage Interest
Lamington Road DAC
1 – 2 Victoria Buildings
Haddington Road
Dublin 4
2,750 Class B Units
27.50%








SCHEDULE B-2
Class B Capital Contributions
Name
Capital Contribution
Initial Capital Account
Initial Gross Asset Value of Contributed Assets
Lamington Road DAC
$138,896,211.00
$ **
$138,896,211.00














SCHEDULE D-1
Class D Limited Partners
Name and Address
Units
Palomino JV, L.P.


100 Class D Units
 
 
 
 
 
 








SCHEDULE D-2
Class D Capital Contributions
Name
Capital Contribution
Initial Capital Account
Initial Gross Asset Value of Contributed Assets
Palomino JV, L.P.
$0.00
$0.00
$0.00








SCHEDULE E
Pledge of Interests
Pledgor
Pledgee
Partnership Interest Pledged
Interest Certificate No.
Lamington Road DAC
Wilmington Trust, NA
27.50%
B1








ANNEX A
TARGET PRINCIPAL BALANCE SCHEDULE







ANNEX B
Guidelines relating to operations of White Eagle Asset Portfolio, L.P.
August 16, 2019













